


EXHIBIT 10.117


SA 1926 DTIA Consumers-METC Version: 3.0.0 Effective 3/1/2013


Fourth Revised Service Agreement No.1926
       












Amendment and Restatement of the


April 1, 2001


DISTRIBUTION-TRANSMISSION
INTERCONNECTION AGREEMENT






by and between






Michigan Electric Transmission Company, LLC




as Transmission Provider




and




Consumers Energy Company


as Local Distribution Company








--------------------------------------------------------------------------------






TABLE OF CONTENTS




ARTICLE 1.        Definitions


ARTICLE 2.        Operational Requirements


ARTICLE 3:        Operation and Maintenance


ARTICLE 4.        Supervisory Control and Data Acquisition, SCADA


ARTICLE 5.        Revenue Metering


ARTICLE 6.        Protective Relaying and Control


ARTICLE 7.        Planning and Obligation to Serve


ARTICLE 8.        Transmission Service Level


ARTICLE 9.        New Construction and Modification


ARTICLE 10.        Access to Facilities


ARTICLE 11.        Notifications and Reporting


ARTICLE 12.        Safety


ARTICLE 13.        Environmental Compliance and Procedures


ARTICLE 14.        Billings and Payment


ARTICLE 15.        Applicable Regulations and Interpretation


ARTICLE 16.        Force Majeure


ARTICLE 17.        Indemnification


ARTICLE 18.        Insurance


ARTICLE 19.        Several Obligations


ARTICLE 20.        Confidentiality


ARTICLE 21.        Breach, Default and Remedies


ARTICLE 22.        Term


ARTICLE 23.        Assignment/Change in Corporate Identity


ARTICLE 24.        Subcontractors


ARTICLE 25.        Dispute Resolution




--------------------------------------------------------------------------------






ARTICLE 26.        Miscellaneous Provisions






EXHIBIT 1.
Interconnection Points (Substations) Addendum 7, Final

11/28/12


EXHIBIT 2.        Contact Information for Local Distribution Company's
Representatives and Transmission Provider's Representatives


EXHIBIT 3.        Special Manufacturing Contracts Influenced by Transmission
System


EXHIBIT 4.        Metering Specifications


EXHIBIT 5.
Respective Ownership of Substation Facilities Since August 7, 2007 - Addendum 5,
Final 11/28/12



EXHIBIT 6.
Jointly Owned Assets - Ownership by Percent of Major Equipment Addendum 7, Final
11/28/12







--------------------------------------------------------------------------------






Amendment and Restatement of the
DISTRIBUTION TRANSMISSION INTERCONNECTION AGREEMENT




This Amendment and Restatement of the April 1, 2001 Distribution Transmission
Interconnection Agreement (“Agreement”) is entered into April 29, 2002, by and
between the Michigan Electric Transmission Company, LLC, a Michigan corporation
(“Transmission Provider”), having a place of business at 27175 Energy Way, Novi,
Michigan 48377, and Consumers Energy Company (“Local Distribution Company”), a
Michigan company, doing business in Michigan and having a place of business at
One Energy Plaza, Jackson, Michigan, 49201. Transmission Provider and Local
Distribution Company are individually referred to herein as a "Party” and
collectively as “Parties.” This Agreement amends, restates and completely
replaces the April 1, 2001 Distribution Transmission Interconnection Agreement
between the Parties, effective on the date indicated above.


WHEREAS, Transmission Provider requires access to parts of Local Distribution
Company's assets, and Local Distribution Company requires access to parts of
Transmission Provider's assets; and


WHEREAS, the Parties have agreed to execute this mutually acceptable Agreement
in order to provide interconnection of the Local Distribution Company with the
Transmission Provider and to define the continuing rights, responsibilities, and
obligations of the Parties with respect to the use of certain of their own and
the other Party's property, assets, and facilities.


NOW, THEREFORE, in consideration of their respective commitments set forth
herein, and intending to be legally bound hereby, the Parties covenant and agree
as follows:


ARTICLE 1. Definitions


Wherever used in this Agreement with initial capitalization, the following terms
shall have the meanings specified or referred to in this Article 1.


1.1
Administrative Committee means the committee established pursuant to Article 6
of the Operating Agreement dated April 1, 2001, as amended and restated, between
Local Distribution Company and Transmission Provider.



1.2
Agreement means this Interconnection Agreement between Local Distribution
Company and Transmission Provider, including all attachments hereto, as the same
may be amended, supplemented, or modified in accordance with its terms



1.3
Black Start Capability shall mean a generating unit that is capable of starting
without an outside electrical supply.



1.4
Black Start Plan shall mean a plan utilizing Black Start Capability designed and
implemented by the Transmission Provider in conjunction with its interconnected
generation and distribution customers, Distribution System Control, other
electric systems, its Security Coordinator and ECAR, to energize portions of the
Transmission System which are de-energized as a result of a widespread system
disturbance.



1.5
Commission shall mean the Michigan Public Service Commission (MPSC), or its
successor.



1.6
Confidential Information shall have the meaning set forth in Section 20.1
hereof.





--------------------------------------------------------------------------------






1.7
Control Area shall mean an electric system, bounded by interconnection metering
and telemetry. Generation within the Control Area is directed to operate in a
manner prescribed by guidelines established by ECAR and NERC and in accordance
with Good Utility Practice to (a) maintain scheduled interchange with other
Control Areas, (b) maintain the operating frequency and (c) provide sufficient
generating capacity to maintain operating reserves.



1.8
Distribution System shall mean the equipment and facilities and the
Interconnection Equipment owned by the Local Distribution Company and used to
deliver power and energy to end users including transformers, switches, and
feeders rated at Nominal Voltage of 138 kilovolts (kV) or less.



1.9
Distribution System Control shall mean the entity that has the ability and the
obligation to operate the Distribution System Control Area to ensure that the
aggregate electrical demand and energy requirements of the load is met at all
times, taking into account scheduled and reasonably expected unscheduled outages
of system elements.



1.10
Distribution System Control Area shall mean a Control Area whose load and
generation, and other bulk power supply points are integrated by the
Transmission System.



1.11
Distribution System Control Center shall mean the electric Distribution System
Control Center(s) that is/are responsible for monitoring and controlling the
Distribution System in real time.



1.12
Distribution Transformer shall mean an electrical transformer which, generally,
has its secondary low-side windings rated at Nominal Voltage of less than 138
kV.



1.13
Due Diligence shall mean the exercise of good faith efforts to perform a
required act on a timely basis and in accordance with Good Utility Practice
using the necessary technical and personnel resources.



1.14
ECAR is an acronym, which stands for the East Central Area Reliability
coordination agreement. This is the Agreement under which Transmission
Providers, who are signatories of the agreement, establish regional coordination
practices and guides to govern the electric coordinated operation and
reliability of the East Central Region of North America.



1.15
Effective Date shall mean the closing date as defined in the Membership
Interests Purchase Agreement between the Parties.



1.16
Eligible Customer shall have the same meaning as that term is defined under the
Transmission Provider's OATT on file with the FERC.



1.17
Emergency means a condition or situation that in the reasonable good faith
determination of the affected Party in accordance with Good Utility Practice
contributes to an existing or imminent physical threat of danger to life or a
significant threat to health, property or the environment.



1.18
Extended Outage shall mean an Unplanned Outage, in which facilities are
automatically removed from service (typically by relay-action operating circuit
breakers), with a duration of more than two (2) minutes.



1.19
FERC shall mean the Federal Energy Regulatory Commission or its successor
federal agency.







--------------------------------------------------------------------------------




1.20
Force Majeure shall have the meaning set forth under Article 16 hereof.



1.21
Forced Outage shall mean an Unplanned Outage, in which facilities are removed
from service by operator intervention and not automatically such as by
relay-action operating circuit breakers.



1.22
Good Utility Practice shall mean any of the practices, methods and acts engaged
in or approved by a significant portion of the electric utility industry during
the relevant time period, or any of the practices, methods and acts which, in
the exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice

is not intended to be limited to the optimum practice, method, or act to the
exclusion of all others, but rather includes all acceptable practices, methods,
or acts generally accepted in the region.


1.23
Governmental Authority shall mean any foreign, federal, state, local or other
governmental regulatory or administrative agency, court, commission, department,
board, or other governmental subdivision, legislature, rulemaking board,
tribunal, arbitrating body, or other governmental authority; provided such
entity possesses valid jurisdictional authority to regulate the Parties and the
terms and conditions of this Agreement.



1.24
ISO means Independent System Operator.



1.25
Interconnection Equipment shall mean all the equipment that is necessary for the
interconnection of the Distribution System to the Transmission System which is
located at the substations listed in Exhibit 1 hereto as it may be revised from
time to time.



1.26
Interconnection Point(s) shall mean the point(s) at which the Distribution
System is connected to the Transmission System, as set forth in Exhibit 1 hereto
as it may be revised from time to time.



1.27
Interconnection Service shall mean the services provided by the Transmission
Provider for the interconnection of the Distribution System with the
Transmission System. Interconnection Service does not include the right to
transmission service on the Transmission System, which service shall be obtained
in accordance with the provisions of the Transmission Provider's OATT.



1.28
Interconnection Standards shall be those standards provided by the Transmission
Provider to the Local Distribution Company to establish and maintain
interconnection operation in compliance with standards of NERC, ECAR, applicable
state or federal regulations or by mutual agreement of the Parties.



1.29
Interest Rate shall mean an annual percentage rate of interest equal to the
lesser of (a) the prime rate published by the Wall Street Journal (which
represents the base rate on corporate loans posted by at least 75% of the
nation's banks) on the date due, plus 2%, or (b) the highest rate permitted by
law.



1.30
Jointly Owned Assets shall mean those assets in which the Transmission Provider
and Local Distribution Company have undivided ownership interests. Due to the
nature of substation designs, many of the supporting substation assets (e.g.,
station batteries, fence, control houses, ground

grid, yard stone, steel structures, and some protective relay equipment) cannot
be separated by ownership and the Parties share in the ownership of such assets.
The respective ownership of such assets by substation is shown in Exhibit 6.






--------------------------------------------------------------------------------




1.31
Knowledge shall mean actual knowledge of the corporate officers or managers of
the specified Person charged with responsibility for the particular function as
of the Effective Date of this Agreement, or, with respect to any certificate
delivered pursuant to the Agreement, the date of delivery of the certificate.



1.32
Least-Cost shall mean the lowest Transmission System and Distribution System
facility costs, over the life of the facility, to accommodate an improvement
need while adequately providing for reliability, operating, and maintenance
requirements.



1.33
Local Distribution Company shall mean Consumers Energy Company and its
successors and assigns.



1.34
Local Distribution Company Provided Services shall mean those services provided
by the Local Distribution Company for the Transmission Provider by mutual
agreement or contract.



1.35
Local Distribution Company's Representative shall be that person(s) identified
as the point of contact for day-to-day operations of the Distribution System,
identified in Section 2.3.



1.36
Momentary Outage shall mean a Distribution or Transmission System (in whole or
in part) interruption in service with a duration of two (2) minutes or less.



1.37
Momentary Outage Event shall mean one or more Momentary Outages within any
60-minute period that are attributable to the same root cause.



1.38
NERC shall mean the North American Electric Reliability Council or its
successor.



1.39
Network Security shall mean the ability of the Transmission System to withstand
sudden disturbances such as unforeseen conditions, electric short circuits or
unanticipated loss of system elements consistent with reliability principles
used to design, plan, operate, and assess the actual or projected reliability of
an electric system that are established by any Governmental Authority, NERC or
ECAR and which are implemented by Transmission Provider or required of
Transmission Provider in compliance with Security Coordinator directives.

1.40
Network Security Condition shall mean a condition or situation in which, in the
reasonable good faith determination of Transmission Provider, Network Security
is not satisfied or is threatened.



1.41
Nominal Voltage shall mean an accepted standard voltage level offered by the
Transmission Provider, at various points on the Transmission System, including
but not limited to 120 kV, 138 kV and 345 kV.



1.42
Normal System Condition shall mean any operating conditions of the Transmission
System other than an Emergency or Network Security Condition.



1.43
Open Access Transmission Tariff or OATT shall mean the Open Access Transmission
Tariff of the Transmission Provider on file with the FERC.



1.44
Operating Committee means the committee established pursuant to Section 6.4.3 of
the Operating Agreement dated April 1, 2001, as amended and restated, between
Local Distribution Company and Transmission Provider.



1.45
Party or Parties shall have the meaning set forth in the introductory paragraph
of this Agreement.







--------------------------------------------------------------------------------




1.46
Person shall mean any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.



1.47
Planned Outage shall mean action by (i) Local Distribution Company or
Transmission Provider to take its equipment, facilities or systems out of
service, partially or completely, to perform work on specific components that is
scheduled in advance and has a predetermined start date and duration pursuant to
the procedures set forth in Sections 3.9.1, 3.9.2, and 3.9.4. Planned Outage
shall not include the construction of new facilities or system elements, the
modification of existing facilities or system elements addressed in Article 9,
which includes, but is not limited to, activities associated with the
construction of third party facilities or with the modifications required to
accommodate third party facilities.



1.48
Planning Committee means the committee established pursuant to Section 6.4.3 of
the Operating Agreement dated April 1, 2001, as amended and restated, between
Local Distribution Company and Transmission Provider.

    
1.49
Protective Relay is a device which detects abnormal power system conditions and,
in response, initiates automatic control action



1.50
Protective Relay System is a group of Protective Relays and associated sensing
devices and communications equipment that detects system abnormalities and
performs automatic control action to mitigate or reduce adverse effects of such
abnormalities.



1.51
Qualified Personnel shall mean individuals trained for their positions in
accordance with Good Utility Practice.



1.52
RTO means Regional Transmission Organization.



1.53
Regulated Substance means any contaminant, hazardous waste, hazardous substance,
hazardous constituent, or toxic substance, as defined in the Comprehensive
Environmental Response, Compensation, and Liability Act (CERCLA), 42 USC 9601 et
seq, Resource Conservation and Recovery Act (RCRA), 42 USC 6901 et seq, Toxic
Substances Control Act (TSCA), 15 USC 2601 et seq, The Michigan Natural
Resources and Environmental Protection Act (MCLA 324.101 et seq); or any other
similar statutes now or hereafter in effect.



1.54
Release shall mean, spill, leak, discharge, dispose of, pump, pour, emit, empty,
inject, leach, dump, or allow to escape into or through the environment.



1.55
Revenue Quality Metering System shall mean a system which includes current and
voltage instrument transformers, secondary wiring, test switches, meter
transducer(s), meter and loss compensation as set forth in Article 5.



1.56
RTU - Remote Terminal Units shall mean a device connected by a communication
system to one or more master computers with appropriate software placed at
various locations to collect data and perform remote control. It may also
perform intelligent autonomous control of electrical systems and report the
results back to the master computer(s).



1.57
Security Coordinator shall mean a NERC-approved entity that provides the
security assessment and emergency operations coordination for one or more
Control Areas or transmission providers and which has operational authority
under NERC standards over the Transmission Provider.





--------------------------------------------------------------------------------






1.58
Steady-State Voltage shall mean the value of a voltage after all transients have
decayed to a negligible value. The root-mean-square value in the steady-state
does not vary with time.

1.59
Supervisory Control and Data Acquisition (SCADA) shall mean a system that
provides data acquisition, supervisory control and alarm display and control
from remote field locations to control centers.



1.60
Transmission Provider shall mean the Michigan Electric Transmission Company, LLC
and its successors and assigns.



1.61
Transmission Provider's Representative(s) shall be that person(s) identified as
the point for contact for day-to-day operations of the Transmission System,
identified in Section 2.3.



1.62
Transmission System shall mean all the facilities of the Transmission Provider
that perform a "Transmission" function, as defined in Section 1.1 of the
Easement Agreement between the Parties, dated April 29, 2002, as modified by
Section 3.4 of this Agreement.



1.63
Transmission System Operations Center(s) shall mean the electric Transmission
System control center(s) that is/are responsible for monitoring and controlling
the Transmission System in real time.



1.64
Unplanned Outage shall mean action by Local Distribution Company or Transmission
Provider to take its equipment, facilities or systems out of service, partially
or completely, due to an unanticipated failure, when such removal from service
was not scheduled in accordance with Sections 3.9.1, 3.9.2, and 3.9.4. Such
removal from service may be automatic such as by relay-action operating circuit
breakers or by operator intervention. Momentary interruptions are excluded from
the definition of Unplanned Outages. Unplanned Outages include Forced Outages as
well as Extended Outages.



ARTICLE 2. Operational Requirements


2.1
Subject to the terms and conditions of this Agreement, Transmission Provider
shall provide Local Distribution Company Interconnection Service for each
Interconnection Point identified in Exhibit 1, from the Effective Date for the
term of this Agreement.



2.2
The Interconnection Points between the Transmission System and Distribution
System are listed in Exhibit 1. It shall be the Transmission Provider's
responsibility to annually prepare an addendum to this exhibit that shows all
new or modified interconnections. The original Exhibit 1 and all addendums shall
be retained for future reference.



2.3
Local Distribution Company's Representatives and Transmission Provider's
Representatives are listed in Exhibit 2, as may be modified from time to time by
either Party, giving written notice of changes regarding its

Representative(s) to the other Party.


2.4
Interconnection Standards



2.4.1
The Interconnection Point(s) shall be established and maintained in accordance
with Good Utility Practice and the applicable NERC, Federal, State, OATT and
ECAR standards and policies for Transmission Provider service to Local
Distribution Company.







--------------------------------------------------------------------------------




2.4.2
Reactive Power. Transmission Provider and Local Distribution Company recognize
and agree that they have a mutual responsibility for maintaining voltage at the
Interconnection Points. Transmission Provider is responsible for maintaining
Transmission System voltage as listed in Sections 8.1, 8.2 and 8.3 and
reasonably compensating for reactive power losses resulting from transmission
service. The Local Distribution Company is responsible for controlling
Distribution System voltage and compensating for Distribution System reactive
power losses and reactive power consumed by retail customers. The Local
Distribution Company may use a combination of static and dynamic reactive
resources at various locations around the Transmission Provider's system. The
Local Distribution Company's and the Transmission Provider's SCADA systems shall
be used to determine the net exchange of reactive power on a total
interconnections basis. For those distribution substations where there are no
SCADA facilities in place the reactive flows shall be determined from SCADA data
on the connecting lines in conjunction with computer load flow simulations. At
load levels below 90% of peak the system should be designed such that the
average power factor for the sum of all Interconnection Points is between 90%
lagging and 90% leading (“peak” as used here shall refer to a current year's
maximum MW load for the Local Distribution Company). For load levels above 90%
of peak the power factor should be at 98% (lagging or leading), or better. If
the power factor falls below this minimum the Planning Committee shall review
available options and determine the best method of addressing any resulting
system problems.



2.5(a)
The Local Distribution Company shall comply with Transmission Provider's
reasonable operating requirements or switching procedures. The Local
Distribution Company shall verbally notify the Transmission Provider if the
Local Distribution Company is unable to comply with this Section at any time
during the term of the Agreement.



(b)
The Transmission Provider shall comply with Local Distribution Company's
reasonable operating requirements or switching procedures. The Transmission
Provider shall verbally notify the Local Distribution Company if the
Transmission Provider is unable to comply with this Section at any time during
the term of the Agreement.

2.6
Local Distribution Company shall comply with the requests, orders, directives
and requirements of Transmission Provider in its role of implementing the
directives of the Security Coordinator. Any such requests, orders, directives or
requirements of Transmission Provider must be (a) issued in accordance with Good
Utility Practice, (b) not unduly discriminatory, (c) otherwise in accordance
with applicable tariffs or applicable federal, state or local laws, (d) in
conformance with NERC operating procedures, and (e) reasonably necessary to
maintain the integrity of the Transmission System.



2.7
Load Shedding



2.7.1
Local Distribution Company shall comply, as part of a Control Area program, with
installation of automatic underfrequency load shedding equipment and maintain
compliance with the standards set forth in NERC and ECAR operating standards and
policies at Transmission Provider's expense.



2.7.2
The Transmission Provider may direct the Local Distribution Company to shed load
to maintain the reliability and integrity of the Transmission System, in
accordance with the OATT. The Transmission Provider and the Local Distribution
Company will comply with MPSC directives and will endeavor to minimize the
impact on the Local Distribution Company customers.







--------------------------------------------------------------------------------




2.8    Not a Reservation for Transmission Service


2.8.1
Local Distribution Company, or an Eligible Customer under the OATT, shall be
responsible for making arrangements under the OATT for transmission and any
ancillary services associated with the delivery of capacity and/or energy
purchased or produced by the Local Distribution Company, which services shall
not be provided under this Agreement.



2.8.2
Local Distribution Company and Transmission Provider make no guarantees to the
other under this Agreement with respect to transmission service that is
available under the Transmission Provider's OATT or any other tariff under which
transmission service may be available in the region. Nothing in this Agreement
shall constitute an express or implied representation or warranty with respect
to the current or future availability of transmission service. Should the
Parties enter into an arrangement under the OATT or another tariff, any terms in
this Interconnection Agreement that may be in conflict with that tariff shall be
subordinate to the terms of that tariff.



ARTICLE 3. Operation and Maintenance


3.1
The Operating Committee shall develop specific methods and procedures with
respect to Local Distribution Company's and Transmission Provider's systems
covering at least, but not limited to, the following areas: safety, voltage
control, outage planning and implementation, service restoration, emergency
operations procedures, frequency controls, environmental matters, and
maintenance planning and execution.



3.2
Exhibit 5 reflects ownership changes since August 7, 2007. Exhibit 5 Wiring
Diagrams (WDs) will be updated continuously in each Party's Drawing Management
System (DMS) which is shared between the Parties and approved by both Parties at
least annually when Exhibit 6 is updated to show changes in ownership. For
purpose of this Section 3.2, such submission and approval of changes shall be in
writing consistent with Section 11.1. For current ownership (reflecting
ownership changes since August 7, 2007), see the WDs in the DMS. The original
Exhibit 5 WDs and all updates will be retained for future reference.



3.3
All operation and maintenance activities will be the financial responsibility of
the owning Party. All operation and maintenance activities on Jointly Owned
Assets will be under the direction and control of the Party that owns the
greater percentage of the major equipment at that location. In the case where
both Parties own an equal share the Local Distribution Company shall have such
direction and control. The Parties' respective share of responsibility for the
costs of all operation and maintenance activities on Jointly Owned Assets shall
be the same percentage as the percentage of major equipment owned by the Party
in that substation as set forth in Exhibit 6 and its subsequent addendums. All
generation-related assets owned by the Local Distribution Company in a
substation will be included as a part of the Local Distribution Company's assets
in making this calculation. Responsibilities related to third-party owned
generation-related assets will be split according to the nominal operating
voltage at the point of connection of the generation circuit. At 120kV and above
the third-party generation-related assets will be included as a part of the
Transmission Provider's assets for purposes of making this calculation. Below
120 kV the third-party generation-related assets will be included as a part of
the Local Distribution Company's assets for purposes of making this calculation.
Major equipment shall be defined as main power transformers, 23 kV, 46 kV, 138
kV, and 345 kV circuit breakers, power system regulators and reclosers, and 46
kV and 138 kV capacitor banks. (Any three-phase installation of such equipment
shall count as a





--------------------------------------------------------------------------------




single unit). Exhibit 6 will be updated with an addendum at least annually by
the Transmission Provider and approved in writing by the Local Distribution
Company to show all changes in equipment ownership in the joint substations. The
original Exhibit 6 and all addendums will be retained for future reference. In
those substations where each Party owns assets each Party shall be financially
responsible for its appropriate share of station power energy usage.


3.4
The Parties agree that the principles upon which the initial identification was
made of facilities as being either Transmission or Distribution (See the
definitions of "Transmission" and "Distribution" in Section 1.1 of the Amended
and Restated Easement Agreement dated April 29, 2002 between the Parties) shall
continue to be applied for the future unless modification is agreed to by both
Parties. Should future system modifications result in the reclassification of
assets, the Parties agree to convey ownership of those assets to the appropriate
Party. However, no such reclassification shall affect how the other Sections of
this Agreement are applied until there is a change in ownership of the
facilities involved and until any related changes are made to this Agreement and
its exhibits. Upon such a change in ownership, the Planning Committee shall
revise Exhibits 6 and/or 7 when needed to reflect the change in ownership. The
conveyed facilities shall be priced at 1.18 times the seller's net plant value
but in any case shall not be less than zero dollars (i.e. no payment from seller
to purchaser will occur as a result of net plant value being less than zero). As
used herein, “net plant value” shall mean the asset's original cost depreciated
according to the seller's accepted accounting method. In addition, should either
Party plan to abandon or otherwise take out of service any facilities which
could be of use as part of the other Party's system, it shall offer to convey to
the other Party such facilities before they are taken out of service under the
same pricing formula outlined above. All types of conveyances discussed in this
paragraph shall be subject to the following conditions:



(a)
The Planning Committee shall within 12 months of the Effective Date of this
Agreement develop appropriate timeframes and procedures for accomplishing such
conveyances.



(b)
At least 12 months (or as close as feasible to 12 months) before implementing
system modifications which would result in such a conveyance, the Party planning
to do such modifications shall notify the other Party of such plans. The other
Party, if it wishes, shall then have 2 months within which to propose an
alternative modification which is consistent with Good Utility Practice, which
would reduce or eliminate the need for conveyances, and which would cost the
Party seeking to do the modifications no more than the originally proposed
modification. If such an alternative is provided in a timely manner, the

Party proposing to do the modification shall consider the alternative and shall
not unreasonably refuse to pursue the alternative instead of the original
proposal.


(c)
Possible impediments to timely conveying the property in question (e.g.
difficulty in getting release from the conveyor's indenture) shall be referred
to the Administrative Committee. The Administrative Committee is authorized to
modify the requirements of this Section with regard to such a specific proposed
modification however it deems appropriate in light of the possible impediment
and other circumstances.





3.5
Each Party shall operate any equipment that might reasonably be expected to have
impact on the operations of the other Party in a safe and efficient manner and
in accordance with all applicable federal, state, and local laws, NERC operating
practices, and Good Utility Practice, and otherwise in accordance with the terms
of this Agreement. Each Party shall comply with the reasonable requests, orders,
directives and requirements of the other Party, which are authorized under this





--------------------------------------------------------------------------------




Agreement.


3.6(a)
Without limiting the generality of Section 3.5, Local Distribution Company shall
own, operate and maintain its Distribution System in a manner in accordance with
Good Utility Practice to prevent degradation of voltage or services of the
Transmission System. The Local Distribution Company shall be responsible for the
costs to repair or replace the Distribution System and Local Distribution
Company's Interconnection Equipment.



3.6(b)
Without limiting the generality of Section 3.5, Transmission Provider shall own,
operate and maintain its Transmission System in a manner in accordance with Good
Utility Practice to prevent degradation of voltage or services of Local
Distribution Company's Distribution System. The Transmission Provider shall be
responsible for the costs to repair or replace the Transmission System and
Transmission Provider's Interconnection Equipment.



3.6(c)
Without limiting the generality of Section 3.5, Local Distribution Company or
Transmission Provider, as appropriate pursuant to Section 3.3 hereof, shall
operate and maintain Jointly Owned Assets in a manner in accordance with Good
Utility Practice to prevent degradation of voltage or services to either Party.



3.7(a)
Except during an Emergency, Local Distribution Company shall not, without prior
Transmission Provider authorization, operate any Transmission Provider circuit,
including transformer, line or bus elements.

Local Distribution Company shall retain the right to operate Transmission
Provider equipment during an Emergency for imminent personnel safety threat, to
prevent damage to equipment or to maintain the integrity of the Distribution
System. When practical, prior to operation of such equipment, Local Distribution
Company shall provide notice to the Transmission Provider. The Local
Distribution Company shall not operate any Transmission System circuit if upon
notice the Transmission Provider expressly refuses to grant permission to the
Local Distribution Company. Within five (5) working days of such Emergency,
Local Distribution Company shall provide written explanation of such Emergency
to Transmission Provider.


3.7(b)
Except during an Emergency, Transmission Provider shall not, without prior Local
Distribution Company authorization, operate any Local Distribution Company
circuit, including transformer, line or bus elements. Transmission Provider
shall retain the right to operate Local Distribution Company equipment, during
an Emergency for imminent personnel safety threat, to prevent damage to
equipment or to maintain the integrity of the Transmission System. When
practical, prior to operation of such equipment, Transmission Provider shall
provide notice to Local Distribution Company. Transmission Provider shall not
operate any Distribution System circuit if upon notice the Local Distribution
Company expressly refuses to grant permission to the Transmission Provider.
Within five (5) working days of such Emergency, Transmission Provider shall
provide written explanation of such Emergency to Local Distribution Company.



3.7(c)
In an Emergency, joint facilities shall be operated by the Party able to first
respond with Qualified Personnel.



3.8
Local Distribution Company and Transmission Provider shall design, install,
test, calibrate, set, and maintain their respective Protective Relay equipment
in accordance with Good Utility Practice, applicable federal, state or local
laws and this Agreement, as set forth in Article 6 hereof. In the case of
jointly owned relaying equipment, the Party having direction and control
pursuant to Section 3.3 hereof shall design, install, calibrate, set, and
maintain Protective Relay equipment in





--------------------------------------------------------------------------------




accordance with Good Utility Practice. Without limiting the generality of
Section 3.5(c) above, costs for such work will be split between the Companies on
a predetermined ownership percentage basis as set forth in the then-current
version of Exhibit 6.


3.9(a)
If Transmission Provider reasonably determines that (i) any of Local
Distribution Company's Interconnection Equipment fails to perform in a manner in
accordance with Good Utility Practice or this Agreement, or (ii) Local
Distribution Company has failed to perform proper testing or

maintenance of its Interconnection Equipment in accordance with Good Utility
Practice or this Agreement, Transmission Provider shall give Local Distribution
Company written notice to take corrective action. Such written notice shall be
provided by Transmission Provider to Local Distribution Company's Representative
as soon as practicable upon such determination. If Local Distribution Company
fails to initiate corrective action promptly, and in no event later than seven
(7) days after the delivery of such notification, and if in Transmission
Provider's reasonable judgment leaving Local Distribution Company's Distribution
System connected with Transmission System would create an Emergency or Network
Security Condition, Transmission Provider may, with as much prior verbal
notification to Local Distribution Company and Distribution System Control as
practicable, open only the Interconnection Point(s) needing corrective action
connecting the Local Distribution Company and Transmission Provider until
appropriate corrective actions have been completed by Local Distribution
Company, as verified by Transmission Provider. Prior to taking such action,
Transmission Provider shall give appropriate consideration to the needs of the
Local Distribution Company's end-use customers. Transmission Provider's judgment
with regard to an interruption of service under this paragraph shall be made in
accordance with Good Utility Practice and subject to Section 3.1 hereto. In the
case of such interruption, Transmission Provider shall immediately confer with
Local Distribution Company regarding the conditions causing such interruption
and its recommendation concerning timely correction thereof. Both Parties shall
act promptly to correct the condition leading to such interruption and to
restore the connection.


3.9(b)
If Local Distribution Company reasonably determines that (i) any of Transmission
Provider's Interconnection Equipment fails to perform in a manner in accordance
with Good Utility Practice or this Agreement, or (ii) Transmission Provider has
failed to perform proper testing or maintenance of its Interconnection Equipment
in accordance with Good Utility Practice or this Agreement, Local Distribution
Company shall give Transmission Provider written notice to take corrective
action. Such written notice shall be provided by Local Distribution Company to
Transmission Provider's Representative as soon as practicable upon such
determination. If Transmission Provider fails to initiate corrective action
promptly, and in no event later than seven (7) days after the delivery of such
notification, and if in Local Distribution Company's reasonable judgment leaving
Transmission System connected with Local Distribution Company's Distribution
System would create an Emergency, Local Distribution Company may, with as much
prior verbal notification to Transmission Provider and Distribution System
Control as practicable, open only the Interconnection Point(s) needing
corrective action connecting the Transmission Provider and Local Distribution
Company until appropriate corrective actions have been completed by Transmission
Provider, as

verified by Local Distribution Company. Local Distribution Company's judgment
with regard to an interruption of service under this paragraph shall be made in
accordance with Good Utility Practice and subject to Section 3.1 hereto. In the
case of such interruption, Local Distribution Company shall immediately confer
with Transmission Provider regarding the conditions causing such interruption
and its recommendation concerning timely correction thereof. Both Parties shall
act promptly to correct the condition leading to such interruption and to
restore the connection.




--------------------------------------------------------------------------------






3.10    Outages


3.10.1
Outage Authority and Coordination. In accordance with Good Utility Practice,
each Party may, in close cooperation with the other, remove from service its
system elements that may impact the other Party's system as necessary to perform
maintenance or testing or to replace installed equipment. Absent the existence
of an Emergency, the Party scheduling a removal of a system element from service
will schedule such removal on a date mutually acceptable to both Parties, in
accordance with Good Utility Practice.



3.10.2
The Parties shall coordinate inspections, Planned Outages, and maintenance of
their respective equipment, facilities and systems so as to minimize the impact
on the availability, reliability and security of both Parties' systems and
operations when the outage is likely to have a materially adverse impact on the
other Party's system or the Local Distribution Company's end-use customers.
Subject to the confidentiality provisions of Article 20, on or before October 1
of each year during the term hereof, the Parties shall exchange non-binding
Planned Outage schedules for the following calendar year, which shall be
developed and followed in accordance with Good Utility Practice, for the
Distribution System and Transmission System. The Parties shall communicate the
outage schedules as promptly as possible, provided that in no event shall such
schedule be provided less than fifteen (15) days prior to a Planned Outage. The
Parties shall keep each other updated regarding any changes to such schedules.



3.10.3
Unplanned Outages



3.10.3.1
Distribution System Unplanned Outage. In the event of an Unplanned Outage of a
system element of the Distribution System adversely affecting the Transmission
System, the Local Distribution Company will act in accordance with Good Utility
Practice to promptly restore

that system element to service unless the Local Distribution Company obtains
concurrence from the Transmission Provider that some deferral is reasonable, and
this concurrence shall not be unreasonably withheld. The Local Distribution
Company shall plan and maintain its Distribution System such that the average
length of distribution system outages having a direct impact on the Transmission
System shall not exceed 166 minutes per event on an annual basis. For any year
in which the average outage duration exceeds this limit, the Local Distribution
Company shall develop a plan to improve the outage restoration process and
reduce outages and shall obtain the Transmission Provider's concurrence with
this plan. Within forty-eight hours (48) of the beginning of any Unplanned
Outage, the Local Distribution Company shall provide the Transmission Provider
with a restoration plan.


3.10.3.2
Transmission System Unplanned Outage. In the event of an Unplanned Outage of a
system element of the Transmission System adversely affecting the Local
Distribution Company's Distribution System, the Transmission Provider will
restore the system to normal as soon as possible unless the Transmission
Provider obtains concurrence from the Local Distribution Provider that some
deferral is reasonable, and this concurrence shall not be unreasonably withheld.
The Transmission Provider shall plan and maintain its Transmission System such
that the average length of Transmission System outages having a direct





--------------------------------------------------------------------------------




impact on customers of the Local Distribution Company shall not exceed 166
minutes on an annual basis. For any year in which the average outage duration
exceeds this limit, the Transmission Provider shall develop a plan to improve
the outage restoration process and reduce outages and shall obtain the Local
Distribution Company's concurrence with this plan. Within forty-eight hours (48)
of the beginning of any Unplanned Outage the Transmission Provider shall provide
the Local Distribution Company with a restoration plan. For any 138 kV system
outage it is expected that the system will be restored to its normal
configuration within seven (7) days; for any 345 kV system outage it is expected
that the system will be restored to its normal configuration within thirty (30)
days. If it is expected that any Unplanned Outage will exceed these limits the
Transmission Provider shall provide the Local Distribution
Company with detailed information on measures being taken to minimize the outage
time.


3.10.4
Planned Outages



3.10.4.1
Distribution System Planned Outage. In the event of a Planned Outage of a system
element of the Distribution System adversely affecting the Transmission System,
the Local Distribution Company will act in accordance with Good Utility Practice
to promptly restore that system element to service in accordance with its
schedule for the work that necessitated the Planned Outage.



3.10.4.2
Transmission System Planned Outage. The Transmission Provider shall review all
Transmission System Planned Outages with the Local Distribution Company. In the
event of a Planned Outage of a system element of the Transmission System
adversely affecting the Local Distribution Company's Distribution System, the
Transmission Provider will act in accordance with Good Utility Practice to
promptly restore that system element to service in accordance with its schedule
for the work that necessitated the Planned Outage.



3.11
The Parties shall use best efforts in accordance with Good Utility Practice to
coordinate operations in the event of any Forced or Planned Outage that affects
the other Party's system.



3.12
Black Start Plan Participation. In accordance with Good Utility Practice, Local
Distribution Company agrees to participate in Transmission Provider's Black
Start Plan for the Distribution System and the Transmission System, as well as
any verification testing.



3.13
The Parties shall notify and make available in a timely manner, electric system
modeling information necessary for the other Party to monitor, analyze, and
protect its facilities in a real time environment, no less than 30 days prior to
the energization of new or reconfigured network facilities.



ARTICLE 4. Supervisory Control and Data Acquisition, SCADA


4.1
If the Transmission Provider chooses to operate its own SCADA system, or to make
modifications or additions to the existing system, the following terms and
conditions of this Article 4 will apply.



4.2
Interconnection Points containing SCADA and communications equipment installed
prior to April 1, 2001, shall be considered to satisfy the terms and conditions
of this article. For those Interconnection Points that existed prior to April 1,
2001 that did not contain SCADA and





--------------------------------------------------------------------------------




communications equipment, and for new Interconnection Points installed after
April 1, 2001 where SCADA and communications equipment is necessary for and
requested by the Transmission Provider to perform monitoring, state estimation
and contingency analysis, the Local Distribution Company shall install and
operate such equipment at the Transmission Provider's expense. Each
Interconnection Point or other mutually agreeable location with SCADA and
communications equipment shall have one dedicated communications path to the
Local Distribution Company's control center for the RTU data. The cost of the
dedicated communications path and general use station phone shall be shared on
an equal basis. Additional data paths and communications equipment requested,
either emanating from the substation, the Local Distribution Company's control
center, or the Transmission Provider's control center, will be at the expense of
the requestor. This data and status information may be real time or with a time
delay mutually acceptable to the Parties. The method of providing this data and
control will be via an industry standard protocol such as Inter-Control Center
Protocol (ICCP) or other method agreed to by the Parties. Such data may include,
but not be limited to megawatts, megavars, voltage, amperes, device status,
interchange schedule error, and communication system status.


4.3
The Transmission Provider reserves the right at its expense, to require, for
new, or modified Local Distribution Company Interconnection Points, installation
of a Transmission Provider's RTU or installation of a dual port RTU to provide
data and control directly to the Transmission Provider within the Local
Distribution Company's substation. The Local Distribution Company will assist in
furnishing desired inputs for the Transmission Provider's RTU.



4.4
The operating metering system shall consist of instantaneous values of MW, MVAR,
and voltage.



4.4.1
Values shall be inputted to a RTU or comparable communication device for
communication with the Party having Control Area responsibility.



4.4.2
Transducers may utilize the voltage transformers and current transformer
secondary circuits also utilized by the revenue metering equipment for a
particular interconnection. In such case, the performance criteria listed in
Exhibit 4 of the Agreement, Metering Specifications, for the voltage
transformers and the current

transformers, shall apply. Relaying class voltage transformers and or current
transformers shall not be utilized unless mutually agreed between all the owners
of the metering equipment and the Local Distribution Company.


4.4.3
Transducers shall have maximum 0.3% inaccuracy. Transducers shall be field
calibrated as necessary but at least once every ten (10) years and documentation
shall be retained showing the calibration results until next calibration.



4.4.4
Telemetry shall be maintained and calibrated such that overall inaccuracy of MW,
MVAR, and voltage values is less than 1.0% of full scale.



4.5
To the extent new RTUs and associated communications equipment is to be
installed, the Local Distribution Company shall install or facilitate
installation of the RTU and associated communications equipment as soon as
practicable, provided that installation shall be accomplished within a time
period of no more than 270 days following notice by Transmission Provider or
prior to commissioning of any new Interconnection Points.



ARTICLE 5. Revenue Metering






--------------------------------------------------------------------------------




5.1
Transmission Provider shall own, operate, test and maintain any metering
equipment at the Interconnection Points, as required by this Article 5 not
including any metering equipment owned by the Local Distribution Company for use
in metering its end-use customers. Transmission Provider and Local Distribution
Company agree that, as to all Interconnection Points in existence as of the
Effective Date, no new or different metering equipment or arrangements shall be
required. For existing Interconnection Points where low-side metering exists
without loss compensation, the Parties will agree to adjust the metering data in
such a manner to account for any real power losses between the location of the
meter and the Interconnection Point. To the extent existing metering equipment
is replaced and when new metering equipment is installed at Interconnection
Points in existence as of the Effective Date, such replacements or installations
shall meet the standards set in Section 5.2. Transmission Provider shall
provide, install, own, operate, test and maintain the new metering equipment
located at the Interconnection Points.



5.2
The Revenue Quality Metering System shall consist of all instrument transformers
(current and voltage), secondary wiring, test switches, and meter(s) required to
determine the metering values for record for any given metering point.





5.2.1    Metering shall be form 9, 3-element for 4-wire systems and form 5,
2-element for 3-wire systems.


5.2.2    Meters shall measure, at a minimum, megawatt hours and megavar hours
and have bi-directional capability, where applicable. All measured values shall
have individual outputs where applicable and a minimum 35-day interval data
recording capability for each measured value.


5.2.3    Whenever feasible, any new metering facilities shall be located at the
same physical location as the Interconnection Point. If it is not reasonable to
have the metering facilities and the Interconnection Point at the same physical
location, the metering data will be adjusted to account for real power losses
between the location of the meter and the Interconnection Point.


5.2.4    Transmission Provider shall maintain records that demonstrate
compliance with all meter tests and maintenance conducted in accordance with
Good Utility Practice for the life of the Interconnection Point. Local
Distribution Company shall have reasonable access to the records.


5.2.5    For installations where the metering is performed using loss
compensation, the factory certified test results of the power transformer, if
available, including load, no-load losses and calculated meter loss
calculations, shall be recorded in a written record. Local Distribution Company
shall have reasonable access to the records.


5.2.6    Transmission Provider shall maintain records of the factory certified
test results, or the utility test shop test results, showing compliance of the
meters with the applicable metering test standards.


5.2.7    Transmission Provider's Metering equipment shall be tested by
Transmission Provider at its own expense not less than once every year, unless
an extension of the testing cycle is agreed upon by the Parties. The accuracy of
such metering equipment shall be maintained by Transmission Provider in
accordance with applicable regulatory




--------------------------------------------------------------------------------




standards. At the request of either Party, special tests shall be made. If any
special meter test discloses the metering device to be registering within
acceptable limits of accuracy as specified herein, then the Party requesting
such special meter test shall bear the expense thereof. Otherwise, the
expense of such test shall be borne by the owner. Representatives of either
Party shall be afforded opportunity to be present at all routine or special
tests and upon occasions when any readings for purposes of settlements hereunder
are taken from meters not producing an automatic record.


5.2.8    If, as a result of any test, any meter shall be found to be registering
more than two (2) percent above or below one hundred (100) percent of accuracy,
the account between the Parties hereto shall be corrected for a period equal to
one-half of the elapsed time since the last prior test, according to the
percentage of inaccuracy so found, except that if the meter shall have become
defective or inaccurate at a reasonably ascertainable time since the last prior
test of such meter, the correction shall extend back to such time. No meter
shall be left in service if found to be more than two (2) percent above or below
one hundred (100) percent of accuracy. Should metering equipment at any time
fail to register, the energy delivered shall be determined from the best
available data. All meters shall be kept under seal, such seals to be broken
only when the meters are to be tested or adjusted.


5.2.9    Test switches shall be installed to allow independent testing and/or
replacement of each meter and transducer utilizing the secondary circuit so as
not to interrupt the operation of other devices utilizing the secondary circuit.


5.2.10    In substations where an RTU or other remote data collecting and
telecommunication device is present, meters shall have form C, 3-wire outputs
with programmable values determined by the Transmission Provider for
bi-directional MWHs and MVARs.


5.2.11    In the event an interconnection meter needs replacement or repair, a
representative from Local Distribution Company shall be given a reasonable
opportunity to be present during such repair or replacement.


ARTICLE 6. Protective Relaying and Control


6.1
Transmission Provider and the Local Distribution Company shall, in accordance
with Good Utility Practice, coordinate, review and approve all new Protective
Relaying equipment, including equipment settings, Protective Relay schemes,
drawings, and functionality associated with each Interconnection Point.
Protective Relaying equipment and schemes installed before the date of this
agreement shall be considered to satisfy

the terms and conditions of this Article 6. When existing equipment or schemes
are replaced or when new equipment or schemes are installed per this Article 6
or in association with new Interconnection Points, then the terms and conditions
of Article 6 shall apply. Each Party shall incur the expense for the work on its
system.


6.2
To the extent that there is generation on the Distribution System which, in the
reasonable judgment of either Party, may contribute material amounts of current
to a fault on the Transmission System, the Local Distribution Company shall have
and enforce standards to ensure the provision, installation and maintenance of
relays, circuit breakers, and all other devices necessary to





--------------------------------------------------------------------------------




promptly remove any fault contribution of such generation to any short circuit
occurring on the Transmission System and not otherwise isolated by the
Transmission Provider equipment. Such standards will be included in the Local
Distribution Company's connection requirements for generation. Transmission
Provider and Local Distribution Company shall not be responsible for protection
of such generation.


6.3
Transmission Provider shall own, operate, maintain and test those Protective
Relay Systems that control their breakers or equivalent protective devices.
Local Distribution Company shall own, operate, maintain, and test those
Protective Relay Systems that control their breakers or equivalent protective
devices governed by this Article 6. The Parties shall maintain, and, as
necessary, upgrade their respective Protective Relay Systems and shall provide
the other Party with access to available copies of operation and maintenance
manuals and test records for all relay equipment upon request. The Transmission
Provider will provide protective relay settings for the relays that control
breakers or equivalent protective devices owned by the Local Distribution
Company that also protect Transmission Provider's equipment. The Local
Distribution Company will review and apply the settings.



6.4
The owner (Transmission Provider or Local Distribution Company) of the line will
provide the relay communication channel necessary for line protection at its
expense. Owner will participate with other Party to test communication schemes
upon request without charge.



6.5
The Parties shall test their respective relays associated with the
Interconnection Points for correct calibration and operation. Parties shall
coordinate design, installation, operation, and testing of Protective Relay
schemes to insure that such relays operate in a coordinated manner so as to not
cause adverse operating conditions on the other Party's system.



6.6
Local Distribution Company shall be responsible for Protective Relay
maintenance, calibration and functional testing of relay systems that protect
Local Distribution Company's equipment associated with the Interconnection
Points and that protect Transmission Provider from Local Distribution Company's
Interconnection Equipment to the extent such calibration and testing are in
accordance with Good Utility Practice. All such maintenance and testing must be
performed by Qualified Personnel selected by the Local Distribution Company. In
addition, Local Distribution Company shall allow Transmission Provider to
conduct visual inspection of all Protective Relays and associated maintenance
records directly related to the interconnection. Related maintenance and
operational records shall be maintained by the Local Distribution Company in
accordance with Good Utility Practice. Upon completion of Protective Relay
calibration testing and relay functional testing, Local Distribution Company
shall make available copies of test reports and related records for review by
Transmission Provider upon request. Local Distribution Company shall review test
reports and document that Protective Relay System's tests and settings, as shown
on such test reports, have been done in accordance with the equipment's
specifications and Good Utility Practice.



6.7(a)
As Transmission Provider's system protection requirements change, Transmission
Provider will upgrade its Protective Relaying System in accordance with Good
Utility Practice. If these upgrades affect the serviceability and acceptability
of the Protective Relaying Systems on the Interconnection Equipment which may be
installed, owned, and operated by Local Distribution Company, the Local
Distribution Company must upgrade its Protective Relay Systems at its expense
(unless such modifications are required in association with the addition of
generation to the system in which case Section 9.8 shall apply) as necessary to
bring them into compatibility with that installed by Transmission Provider.
Transmission Provider shall give Local Distribution





--------------------------------------------------------------------------------




Company notice of such upgrade as soon as practicable prior to the anticipated
date of such upgrade. Any proposed protective system upgrades shall be reviewed
by the Planning Committee in accordance with Section 7.3 (vi) hereof.


6.7(b)
As Local Distribution Company's system protection requirements change, Local
Distribution Company will upgrade its Protective Relaying System in accordance
with Good Utility Practice. If these upgrades affect the serviceability and
acceptability of the Protective Relaying Systems on the Interconnection
Equipment which may be installed, owned, and operated by Transmission Provider,
Transmission Provider must upgrade its Protective Relaying Systems at its
expense (unless such modifications are required in association with the addition
of generation to the system in which case Section 9.8 shall apply) as necessary
to bring them into compatibility with that installed by Local Distribution
Company. Local Distribution Company shall give Transmission Provider notice of
such upgrade as soon as practicable prior to the anticipated date of such

upgrade. Any proposed protective system upgrades shall be reviewed by the
Planning Committee in accordance with Section 7.3 (vi) hereof.


6.8
Local Distribution Company shall provide necessary space to install or expand
relay panels for substation system protection if requested by Transmission
Provider. Any incremental costs required to accommodate such request shall be
the responsibility of the Transmission Provider.



6.9
Transmission Provider shall provide the necessary space to install or expand
relay panels for substation system protection if requested by Local Distribution
Company. Any incremental costs required to accommodate such request shall be the
responsibility of the Local Distribution Company.



6.10
Each Party will provide access to the other to fault recorder, sequence of
events and relay information such as dial up access of digital relays.



ARTICLE 7. Planning and Obligation to Serve


7.1
Adequacy Obligation. Subject to applicable regulatory approvals, including
adherence to Least-Cost planning requirements and principles, adherence to
applicable NERC, ECAR or other regional reliability council or successor
organization's reliability requirements, and all other applicable operating
reliability criteria and subject to the oversight and direction of the
appropriate RTO or ISO, the Transmission Provider shall operate, maintain, plan
and construct its Transmission System in accordance with Good Utility Practice
in order to:



(i)
deliver on a reliable basis the projected capacity and energy needs of all loads
served by the Local Distribution Company's Distribution System and dependent
upon the Transmission Provider's facilities for delivery of such energy to the
Distribution System;



(ii)
provide needed support to the Local Distribution Company where a transmission
addition is the Least-Cost electric solution to an improvement need, including
but not limited to, the reliability needs of the Local Distribution Company; and



(iii)
deliver energy from both existing and new generating facilities connected to and
dependent upon Transmission Provider's transmission of such energy



7.2
With regard to planning and construction of projects which affect Local
Distribution Company and Local Distribution Company's load-serving area, the
Parties shall develop methods and procedures covering at least the following
areas:





--------------------------------------------------------------------------------






(i)
coordination between short-term and long-term distribution and transmission
planning;



(ii)
developing and sharing computer simulation models needed to support Transmission
Provider and Local Distribution Company planning activities;



(iii)
coordination of permitting (including local and state approvals) and siting;



(iv)
engineering and scheduling of new projects;



(v)
construction and inspection standards;



(vi)
information-sharing and priority-setting; and



(vii)
health and safety issues.



7.3
With respect to Local Distribution Company's load-serving area, the Planning
Committee, shall:



(i)
implement the methods and procedures developed pursuant to Section 7.2;



(ii)
review planning studies and reports regarding projects needed or proposed for
the area in the next five (5) years, or as determined by the Planning Committee;



(iii)
recommend additional studies or evaluation of plans;



(iv)
follow Least-Cost planning principles in recommending specific projects;



(v)
at least once every year, prepare a planning report which shall include in
priority order a list of projects proposed by either Party for the next year,
the estimated costs of such projects, and the timetable for such projects,
including the in-service date; and



(vi)
review proposed programmatic changes to the electric system, including
protective system upgrades



7.4
If the Parties agree upon the need for any such project, they shall cooperate
and coordinate in seeking all necessary regulatory approvals for such project.
Transmission Provider shall coordinate and cooperate with Local Distribution
Company with respect to all communications and commitments to municipal, county,
and state agencies involved in such project.



7.5
If Local Distribution Company proposes construction of a transmission project
and Transmission Provider does not agree that such project is needed, Local
Distribution Company shall have the right to petition an appropriate RTO, ISO or
applicable regulatory agency for a declaratory ruling on whether the proposed
project is needed pursuant to Transmission Provider's public-utility duty to
plan and construct a reliable, adequate Transmission System.



7.6
Load Growth and Reliability Needs. Transmission Provider is obligated to plan
and install any Transmission System components that may be necessary, as
determined by a Least-Cost planning process in accordance with Section 7.1 and
consistent with the established and consistently applied reliability criteria of
the Parties, to accommodate Local Distribution Company's planned load growth and
planned reliability improvements. Transmission Provider will construct new
interconnections to Local Distribution Company facilities in accordance with
Transmission Provider's planning criteria, other agreements in effect between
the Parties, and





--------------------------------------------------------------------------------




Good Utility Practice. Transmission Provider shall bear the responsibility for
such planning and installing in accordance with this Article 7. Transmission
Provider's obligations under this Section 7.6 shall include the planning and
installation of any new Interconnection Points that may be necessary to
accommodate Local Distribution Company's planned load growth and planned
reliability improvements. Recovery of the cost of such additions shall be in
accordance with the OATT or other applicable tariff.


7.7
Local Distribution Company shall be the first point of contact and the
wire-services provider for end-use customers.



7.8
Transmission Provider shall annually submit to Local Distribution Company, no
later than February 1 of each year:



(i)
Transmission Provider's plans covering the next five (5) years, or as determined
by the Planning Committee, for installing Transmission System components that
may be necessary to accommodate Local Distribution Company's planned load growth
and reliability improvements as described in Section 7.6. Transmission
Provider's plans shall include, but not be limited to,

cost estimates and installation schedules for Transmission System components,
and shall provide specific detail sufficient to allow Local Distribution Company
to compare Transmission Provider's plans with Local Distribution Company's
in-service requirements to meet its planned load growth and reliability needs.


(ii)
A description of any changes to the Local Distribution Company's Distribution
System that may be needed to accommodate Transmission Provider's plans set forth
in Section 7.8(i) will be requested by the Transmission Provider.



(iii)
Projected voltage levels under Normal System Conditions and Transmission
Provider's FERC 715 Planning criteria conditions at anticipated annual peak load
and 80% of anticipated annual peak load for each Interconnection Point with
planned additions for the next five (5) years, or as determined by the Planning
Committee.



7.9
Local Distribution Company shall annually submit to Transmission Provider,



(a)
no later than December 1 of each year, the most recent actual summer and winter
demands in megawatts (MW) and megavars (Mvar) for all Interconnection Points
connected to the Transmission System at the time of the Transmission Provider's
most recent seasonal system peaks (Transmission Provider must provide the Local
Distribution Company the day and hour of such peak no later than September 1);
and



(b)
no later than February 1 of each year:



(i)
annual peak demand forecasts in MW for each Local Distribution Company
Interconnection Point to the Transmission System for the next five (5) years, or
as determined by the Planning Committee, together with corresponding projected
power factors; and



(ii)
planned facility (new Interconnection Points) connections to the Transmission
System for the next five (5) years, or as determined by the Planning Committee.



ARTICLE 8. Transmission Service Level




--------------------------------------------------------------------------------






8.1
Subject to applicable regulatory approvals, including adherence to Least-Cost
planning requirements and principles, adherence to applicable NERC, ECAR or
other regional reliability council or successor

organization's reliability requirements, and all other applicable operating
reliability criteria and subject to the oversight and direction of the
appropriate RTO or ISO, the Transmission Provider shall operate, maintain, plan
and construct its Transmission System in accordance with Good Utility Practice
to provide the following service levels:


(i)
A minimum Steady-State Voltage of 0.97 Per Unit (PU) at all Interconnection
Points with Local Distribution Company with all influential Transmission
Provider facilities in service (no contingency conditions);



(ii)
A minimum Steady-State Voltage of 0.92 PU at all Interconnection Points with the
Local Distribution Company influenced by one or more Transmission Provider
facilities out of service (contingency conditions);



(iii)
A maximum Steady-State Voltage of 1.05 PU at all Interconnection Points with the
Local Distribution Company during all operating conditions;



(iv)
An adequate Transmission System that shall not load Local Distribution Company
facilities above normal ratings during peak load conditions with all influential
Transmission Provider facilities in service (no contingency conditions);



(v)
An adequate Transmission System that shall not load Local Distribution Company
facilities above emergency ratings during peak load conditions with one or more
influential Transmission Provider facilities out of service (contingency
conditions);



(vi)
On a three-year rolling average, experience no more than 0.357 Momentary Outage
Events per 138 kV line protective zone (system average) and 0.743 Momentary
Outage Events per 345 kV line protective zone (system average) per year. As used
in this Article 8 the term “year” shall mean calendar year; and the term “line
protective zone” is illustrated and defined as follows: Any given electrical
fault on a transmission line will trip specific circuit breakers in a normally
functioning system. All of the possible line fault locations that will trip
these specific circuit breakers constitute the same line protective zone.
Physically, a line protective zone consists of the conductors located between
the current transformers that provide sensing to trip the circuit breakers for a
line fault;



(vii)
Experience no more than three (3) Momentary Outage Events on any given 138 kV
line protective zone and two (2) Momentary Outage Events on any given 345 kV
line protective zone per year;



(viii)
On a three-year rolling average, experience no more than 0.21 Unplanned Outages
per 138 kV line protective zone (system average) and 0.18 Unplanned Outages per
345 kV line protective zone (system average) per year;



(ix)
Experience no more than four (4) Unplanned Outages on any given 138 kV line
protective zone and three (3) Unplanned Outages on any given 345 kV line
protective zone per year;







--------------------------------------------------------------------------------




(x)
Should the Transmission Provider fail to meet any of the requirements of Section
8.1(vi) or 8.1(viii) by more than 10% two years in a row, the Transmission
Provider shall pay, as liquidated damages and not as a penalty, to the Local
Distribution Company, an amount equal to one half of one percent (0.5%) of the
annual revenue paid by the Local Distribution Company under the applicable
transmission tariff; such liquidated damages amount shall be based upon the
revenue received in the second year of such failure. Such liquidated damages
amount shall be increased by one half of a percent (0.5%) for each additional
10% by which the Transmission Provider fails to meet the any of the given outage
targets, up to a maximum of 4.0% of the annual revenue. Outage events affecting
15% or more of transmission line protective zones within a 24-hour period will
not be counted toward the requirements of Section 8.1.



If transmission service does not meet the requirements of this Article 8,
Transmission Provider shall present an action plan acceptable to the Local
Distribution Company within sixty (60) days of non-compliance of this Article 8
to restore transmission service to the minimum standards as described in this
Article 8 in a timely manner. Should the Transmission Provider fail to correct
the deficiency(s) within one year of notification from the Local Distribution
Company, the Local Distribution Company shall have the right to take corrective
action at the Transmission Provider's expense. The Local Distribution Company
shall defer taking such actions for corrective measures normally requiring
longer than one year to complete, provided the Transmission Provider is
diligently pursuing such measures.


8.2
Should the Michigan Public Service Commission (MPSC) adopt service quality
standards that the Local Distribution Company must meet that are more stringent
than current historical performance; and should the

transmission service level provided by the Transmission Provider directly or
indirectly influence the Local Distribution Company's ability to meet such
standards, the Local Distribution Company will promptly notify the Transmission
Provider of such proposal and the Transmission Provider shall have an
opportunity to participate either as a party or in cooperation with the
Distribution Company, in any related MPSC hearings or proceedings. Subject to
the foregoing and to any required approval by FERC, the Transmission Provider
shall be responsible for meeting its proportional share of the adopted service
quality standard and for any penalties that might be assessed if the standards
are not met.


8.3
Transmission Provider shall be responsible for those compensable
disruptions/interruptions caused by the Transmission Provider's Transmission
System to those Local Distribution Company customers under Special Manufacturing
Contracts in existence at the time of execution of this document as set forth in
Exhibit 3, including any contractual payments due.



ARTICLE 9. New Construction and Modification


9.1
Subject to this Article 9, Transmission Provider may construct additional
Transmission System elements or modify the existing Transmission System and
Local Distribution Company may construct additional Distribution System elements
or modify the existing Distribution System. All such modifications and
construction provided for herein, shall be conducted in accordance with Good
Utility Practice and all applicable NERC and ECAR Standards. The Party that
modifies the system elements or constructs new system elements is obligated to
maintain the transmission, distribution and communications capabilities of the
other Party in accordance with Good Utility Practice to avoid or minimize any
adverse impact on the other Party. The Parties shall look to the operating
history of the Local Distribution Company in the relevant geographic





--------------------------------------------------------------------------------




area prior to the Effective Date of this Agreement, where available, in
determining what constitutes Good Utility Practice.


9.2
Notwithstanding the foregoing, no modifications to or new construction of
facilities or access thereto, including but not limited to rights-of-way,
fences, and gates, shall be made by either Party which might reasonably be
expected to have a material effect upon the other Party with respect to
operations or performance under this Agreement, without providing the other
Party with sufficient information regarding the work prior to commencement to
enable such Party to evaluate the impact of the proposed work on its operations.
The information provided must be of sufficient detail to satisfy reasonable
Transmission Provider or Local

Distribution Company review and operational requirements. Each Party shall use
reasonable efforts to minimize any adverse impact on the other Party.


9.3
If any Party intends to install any new facilities, equipment, systems, or
circuits or any modifications to existing or future facilities, equipment,
systems or circuits that could reasonably be expected to have a material effect
upon the operation of the other Party, the Party desiring to perform said work
shall, in addition to the requirements of Section 9.2, provide the other Party
with drawings, plans, specifications and other necessary documentation for
review at least 60 days prior to the start of the construction of any such
installation. This notice period shall not apply to modifications or new
installations made to resolve or prevent pending Emergency or Network Security
Conditions.



9.4
The Party reviewing any drawings, plans, specifications, or other necessary
documentation for review shall promptly review the same and provide any comments
to the performing Party no later than 30 days prior to the start of the
construction of any installation. Unless system modifications are required in
association with the addition of generation to the system (in which case Section
9.8 hereof shall apply) all such reviews shall be performed at no cost to either
Party. The performing Party shall incorporate all requested modifications to the
extent required in accordance with Good Utility Practice and compliance with
this Agreement.



9.5
Within 180 days following placing in-service of any modification or construction
subject to this Article 9, the Party initiating the work shall provide “as
built” drawings, plans and related technical data to the other Party. Approval
or review of any document referenced herein shall not relieve the initiating
Party of its responsibility for the design or construction of any proposed
facility, nor shall it subject the other Party to any liability, except with
respect to the confidentiality provisions of Article 20.



9.6
Each Party shall, at its own expense, have the right to inspect or observe all
maintenance activities, equipment tests, installation work, construction work,
and modification work to the facilities of the other Party that could have a
material effect upon the facilities or operations of the first Party.



9.7
Construction and installation of any facility shall meet all or exceed all
environmental permitting requirements, reviews or approvals as required by
Federal, State or local law prior to the installation of such facilities. The
Parties agree to coordinate environmental permitting related

activities such as site review for regulated resources, permit application and
project oversight (e.g. monitoring as applicable).




9.8
Whenever system modifications are required to connect generating facilities to
either the Local





--------------------------------------------------------------------------------




Distribution Company's or the Transmission Provider's system it is expected that
the party installing the generating facilities will normally be responsible for
much or all of the associated costs. The Parties agree to cooperate in sharing
information regarding such projects and to individually make arrangements with
the party adding the generation to obtain payment of all related costs as
appropriate.


ARTICLE 10. Access to Facilities


10.1
The Parties hereby agree to provide each other reasonable access to their
respective property as may be necessary and appropriate to enable each Party to
operate and maintain its respective facilities and equipment on such property.
Such right of access shall be provided in a manner so as not to unreasonably
interfere with either Party's ongoing business operations, rights, and
obligations.



10.2
Each Party shall provide the other Party keys, access codes or other access
methods necessary to enter the other Party's facilities to exercise rights under
this Agreement. Access shall only be granted to Qualified Personnel.



ARTICLE 11. Notifications and Reporting


11.1
Unless otherwise provided, any notice required to be given by either Party to
the other Party in connection with this Agreement shall be given in writing: (a)
personally; (b) by facsimile transmission (if sender thereafter sends such
notice to recipient by any of the other methods provided in this Section 11.1;
(c) by registered or certified U.S. mail, return receipt requested, postage
prepaid; or (d) by reputable overnight carrier, with acknowledged receipt of
delivery; or (e) any other method mutually agreed by the Parties in writing.
Notice shall be deemed given on the date of receipt personally. Notice sent by
facsimile shall be deemed given on the date the transmission is confirmed by
sender's facsimile machine, so long as the facsimile is sent on a business day
during normal business hours of the recipient. Otherwise, the notice shall be
deemed given on the next succeeding business day. Notice provided by mail or
overnight courier shall be deemed given at the date of acceptance or refusal of
acceptance shown on such receipt.



11.2
Notice to the Transmission Provider shall be to the Transmission Provider's
Representative, at the addresses identified in Exhibit 2. Notice to the Local
Distribution Company shall be to the Local Distribution Company's
Representative, at the addresses identified in Exhibit 2.



11.3
Each Party shall provide prompt notice describing the nature and extent of the
condition, the impact on operations, and all corrective action, to the other
Party of any Emergency or Network Security Condition which may be reasonably
anticipated to affect the other Party's equipment, facilities or operations.
Either Party may take reasonable and necessary action, both on its own and the
other Party's system, equipment, and facilities, to prevent, avoid or mitigate
injury, danger, damage or loss to its own equipment and facilities, or to
expedite restoration of service; provided however, that the Party taking such
action shall give the other Party prior notice, if at all possible, before
taking any action on the other Party's system, equipment, or facilities.



11.4
In the event of an Emergency or Network Security Condition contemplated by
Section 11.3, each Party shall provide the other with such information,
documents, and data necessary for operation of the Transmission System and
Distribution System, including, without limitation, such information which is to
be supplied to any Governmental Authority, NERC, ECAR, or Transmission System
Operations Center or Distribution System Control Center.





--------------------------------------------------------------------------------






11.5
In order to continue interconnection of the Distribution System and Transmission
System, each Party shall promptly provide the other Party with all relevant
information, documents, or data regarding the Distribution System and the
Transmission System that would be expected to affect the Distribution System or
Transmission System, and which is reasonably requested by NERC, ECAR, or any
Governmental Authority.



11.6.    For routine maintenance and inspection activities on either Parties
system that will require major equipment or system outages, and could impact the
other Party's system, the Party performing the same shall provide the other
Party with not less than seventy-two (72) hours prior notice, if practicable;
provided that the provisions of Section 3.9 remain applicable to the outages,
and said notice is in addition to, and does not substitute for, the requirements
of Section 3.9 (maintenance and inspection activities in generating plant
substations require 20 working days notification).
11.7
Transmission Provider shall notify Local Distribution Company prior to entering
Local Distribution Company's facilities for routine measurements, inspections
and meter reads in accordance with the requirements of Section 11.6. Local
Distribution Company shall notify Transmission Provider prior to entering
Transmission Provider's facilities, including switchyards, for routine
maintenance, operations, measurements, inspections and meter reads, in
accordance with the requirements of Section 11.6.



11.8
Each Party shall provide prompt verbal notice to the other Party of any system
alarm that applies to the other Party's equipment, unless the system alarm is
automatically sent to the other Party.



11.9
Each Party shall provide a report or a copy of the data from a system events
recorder, SCADA system sequence of events or digital fault recorder that applies
to the other Party's equipment.



11.10
Each Party agrees to immediately notify the other Party verbally, and then in
writing, of any labor dispute or anticipated labor dispute of which its
management has actual Knowledge that might reasonably be expected to affect the
operations of the other Party with respect to this Agreement.



ARTICLE 12. Safety


12.1
Each Party agrees that all work performed by either Party that may reasonably be
expected to affect the other Party shall be performed in accordance with Good
Utility Practice and all applicable laws, regulations, safety standards,
practices and procedures and other requirements pertaining to the safety of
Persons or property, (including, but not limited to those of the Occupational
Safety and Health Administration, the National Electrical Safety Code and those
developed or accepted by Transmission Provider and Local Distribution Company
for use on their respective systems) when entering or working in the other
Party's property or facilities or switching area. A Party performing work within
the boundaries of the other Party's facilities must abide by the safety rules
applicable to the site.



12.2
Each Party shall be solely responsible for the safety and supervision of its own
employees, agents, representatives, and subcontractors.



12.3
Transmission Provider shall immediately report any injuries that occur while
working on the Local Distribution Company's property or facilities or switching
area to appropriate agencies and the Local Distribution Company's Site
Representative. Local Distribution Company shall





--------------------------------------------------------------------------------




immediately report any injuries that occur while working on the Transmission
Provider's property or facilities or switching area to appropriate agencies and
the Transmission Provider's Site Representative. Each Party will provide the
other with its clearing/tagging/lockout procedures. For clearances requested or
initiated by the Local Distribution Company on the Local Distribution Company's
equipment that utilizes the Transmission Provider's equipment as an isolation
device, Local Distribution Company procedures shall govern. For clearances
requested or initiated by the Transmission Provider on the Transmission
Provider's' equipment that utilizes the Local Distribution Company's equipment
as an isolation device, Transmission Provider procedures shall govern. Under no
circumstances shall either Party remove the other Party's protective tags
without proper authorization.


ARTICLE 13. Environmental Compliance and Procedures


13.1
Release Prevention and Response. Each Party shall notify the other Party,
verbally within 24 hours upon discovery of any Release of any Regulated
Substance caused by the Party's operations or equipment that impacts the
property or facilities of the other Party, or which may migrate to, or adversely
impact the property, facilities or operations of the other Party and shall
promptly furnish to the other Party copies of any reports filed with any
governmental agencies addressing such events. Such verbal notification shall be
followed by written notification within five (5) days. The Party responsible for
the Release of any Regulated Substance on the property or facilities of the
other Party, or which may migrate to, or adversely impact the property,
facilities or operations of the other Party shall be responsible for: (1) the
cost and completion of reasonable remediation or abatement activity for that
Release, and; (2) required notifications to governmental agencies and submitting
of all reports or filings required by environmental laws for that Release.
Advance written notification (except in Emergency situations, in which verbal,
followed by written notification, shall be provided as soon as practicable)
shall be provided to the other Party by the Party responsible for any
remediation or abatement activity on the property or facilities of the other
Party, or which may adversely impact the property, facilities, or operations of
the other Party. Except in Emergency situations such remediation or abatement
activity shall be performed only with the consent of the Party owning the
affected property or facilities.



13.2
The Parties agree to coordinate, to the extent necessary, the preparation of
site plans, reports, environmental permits, clearances and notifications
required by federal and state law or regulation, including but

not limited to Spill Prevention, Control and Countermeasures (SPCC), Storm Water
Pollution Prevention Plans (SWPP), Act 451 Part 31 Part 5 Rules, CERCLA, EPCRA,
TSCA, soil erosion and sedimentation control plans (SESC) or activities, wetland
or other water-related permits, threatened or endangered species reviews or
management and archeological clearances or notifications required by any
regulatory agency or competent jurisdiction. Notification of permits applied for
and/or received will occur in a timeframe manner suitable to the interests of
both Parties.


ARTICLE 14. Billings and Payment


14.1
Any invoices payable under this Agreement shall be provided to the other Party
under this Agreement during the preceding month. Invoices shall be prepared
within a reasonable time after the first day of each month. Each invoice shall
delineate the month in which services were provided, shall fully describe the
services rendered and shall be itemized to reflect the services performed or
provided. The invoice shall be paid within twenty (20) days of the invoice date,
or





--------------------------------------------------------------------------------




the first business day thereafter if the payment date falls on other than a
business day. All payments shall be made in immediately available funds payable
to the other Party, or by wire transfer to a bank of the Party being paid,
provided that payments expressly required by this Agreement to be mailed shall
be mailed in accordance with Section 14.2.


14.2
Any payments required to be made by Local Distribution Company under this
Agreement shall be made to Transmission Provider at the following address:



Michigan Electric Transmission Company, LLC
P.O. Box 673971
Detroit, MI 48267-3971
                






Any payments required to be made by Transmission Provider under this Agreement
shall be made to Local Distribution Company at the following address:


Consumers Energy Company
One Energy Plaza
Jackson, MI 49201
Attention: Treasurer


14.3
The rate of interest on any amount not paid when due shall be equal to the
Interest Rate in effect at the time such amount became due. Interest on
delinquent amounts shall be calculated from the due date of the invoice to the
date of the payment. When payments are made by mail, invoices shall be
considered as having been paid on the date of receipt by the other Party.
Nothing contained in this article is intended to limit either Party's remedies
under Article 21 of this Agreement.



14.4
Payment of an invoice shall not relieve the paying Party from any
responsibilities or obligations it has under this Agreement, nor shall such
payment constitute a waiver of any claims arising hereunder.



14.5
If all or part of any bill is disputed by a Party, that Party shall promptly pay
the amount that is not disputed and provide the other Party a reasonably
detailed written explanation of the basis for the dispute pursuant to Article
26. While the dispute is being resolved, the Parties shall continue to provide
services and pay all invoiced amounts not in dispute. Following resolution of
the dispute, the prevailing Party shall be entitled to receive the disputed
amount, as finally determined to be payable, along with interest accrued at the
Interest Rate through the date on which payment is made, within ten (10)
business days of such resolution.



14.6
Subject to the Confidentiality provisions of Article 20, within two (2) years
following a calendar year, during normal business hours, Local Distribution
Company and Transmission Provider shall have the right to audit each other's
accounts and records pertaining to transactions under this Agreement that
occurred during such calendar year at the offices where such accounts and
records are maintained; provided that the audit shall be limited to those
portions of such accounts and records that reasonably relate to the services
provided to the other Party under this Agreement for said calendar year. The
Party being audited shall be entitled to review the audit report and any
supporting materials. To the extent that audited information includes
Confidential Information, the auditing Party shall keep all such information
confidential pursuant to Article





--------------------------------------------------------------------------------




20.


14.7
Neither Party shall be responsible for the other Party's costs of collecting
amounts due under this Agreement, including attorney fees and expenses and the
expenses of arbitration.



ARTICLE 15. Applicable Regulations and Interpretation


15.1
Each Party's performance under this Agreement is subject to the condition that
all requisite governmental and regulatory approvals for such performance are
obtained in form and substance satisfactory to the other Party in its reasonable
judgment. Each Party shall exercise Due Diligence and shall act in good faith to
secure all appropriate approvals in a timely fashion.



15.2
This Agreement and all rights, obligations, and performances of the Parties
hereunder, are subject to present or future state or federal laws, regulations,
or orders properly issued by state or federal bodies having jurisdiction. When
not in conflict with or pre-empted by Federal law, this Agreement shall be
interpreted pursuant to the laws of the State of Michigan, exclusive of its
conflicts of law principles.



ARTICLE 16. Force Majeure


16.1
An event of Force Majeure means any act of God, labor disturbance, act of the
public enemy, war, insurrection, riot, fire, storm or flood, explosion, breakage
or accident to machinery or equipment, any curtailment, order, regulation or
restriction imposed by governmental military or lawfully established civilian
authorities, or any other cause beyond a Party's reasonable control. A Force
Majeure event does not include an act of negligence or intentional wrongdoing.



16.2
If either Party is rendered unable, wholly or in part, by Force Majeure, to
carry out its obligations under this Agreement, then, during the continuance of
such inability, the obligation of such Party shall be suspended except that
Transmission Provider's and Local Distribution Company's obligation under
Section 16.3 of this Agreement to provide protection shall not be suspended. The
Party relying on Force Majeure shall give written notice of Force Majeure to the
other Party as soon as practicable after such event occurs. Upon the conclusion
of Force Majeure, the Party heretofore relying on Force Majeure shall, with all
reasonable dispatch, take all necessary steps to resume the obligation
previously suspended.



16.3
Any Party's obligation to make payments already owing shall not be suspended by
Force Majeure.



ARTICLE 17. Indemnification And Limitation on Liability


17.1
Each Party shall at all times assume all liability for, and shall indemnify and
save the other Party harmless from any and all damages, losses, claims, demands,
suits, recoveries, costs, legal fees, expenses for injury to or death of any
Person or Persons whomsoever, or for any loss, destruction of or damage to any
property of third persons, firms, corporations or other entities that occurs on
its own system and that arises out of or results from, either directly or
indirectly, its own facilities or facilities controlled by it, unless caused by
the sole negligence, or intentional wrongdoing, of the other Party.



17.2
EXCEPT AS SET FORTH IN SECTION 8.3, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL, EXEMPLARY, PUNITITIVE OR CONSEQUENTIAL DAMAGES SUCH
AS, BUT NOT LIMITED TO, LOST PROFITS, REVENUE OR GOOD WILL, INTEREST, LOSS BY
REASON OF SHUTDOWN OR NON-OPERATION OF





--------------------------------------------------------------------------------




EQUIPMENT OR MACHINERY, INCREASED EXPENSE OF OPERATION OF EQUIPMENT OR
MACHINERY, COST OF PURCHASED OR REPLACEMENT POWER OR SERVICES OR CLAIMS BY
CUSTOMERS, WHETHER SUCH LOSS IS BASED ON CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHERWISE.


ARTICLE 18. Insurance


18.1 The Parties agree to maintain, at their own cost and expense, the following
insurance coverages for the life of this Agreement in the manner and amounts, at
a minimum, as set forth below:


(a)
Workers' Compensation Insurance in accordance with all applicable State,
Federal, and Maritime Law.



(b)
Employer's Liability insurance in the amount of $1,000,000 per accident.



(c)
Commercial General Liability or Excess Liability Insurance in the amount of
$25,000,000 per occurrence.



(d)
Automobile Liability Insurance for all owned, non-owned, and hired vehicles in
the amount of $5,000,000 each accident.



2.
A Party may, at its option, [A] be an approved self-insurer by the State of
Michigan for the insurances required in 1.(a) and (d); and [B] maintain such
deductibles and/or retentions under the insurance required in 1.(b) and (c) as
is maintained by other similarly situated companies engaged in a similar
business. The Parties agree that all amounts of self-insurance, retentions

and/or deductibles are the responsibility of, and shall be borne by, the Party
whom makes such an election.


3.
Within fifteen (15) days of the Effective Date and thereafter when requested, in
writing, but not more than once every 12 months, during the term of this
Agreement (including any extensions) each Party shall provide to the other Party
properly executed and current certificates of insurance or evidence of approved
self-insurance status with respect to all insurance required to be maintained by
such Party under this Agreement. Certificates of insurance shall provide the
following information:



(a)
Name of insurance company, policy number and expiration date.



(b)
The coverage maintained and the limits on each, including the amount of
deductibles or retentions, which shall be for the account of the Party
maintaining such policy.



(c)
The insurance company shall endeavor to provide thirty (30) days prior written
notice of cancellation to the certificate holder.



ARTICLE 19. Several Obligations


19.
Except where specifically stated in this Agreement to be otherwise, the duties,
obligations and liabilities of the Parties are intended to be several and not
joint or collective. Nothing contained in this Agreement shall ever be construed
to create an association, trust, partnership, or joint venture or to impose a
trust or partnership duty, obligation or liability or agency relationship on or
with regard to either Party. Each Party shall be individually and severally
liable for its own obligations under this Agreement.



ARTICLE 20. Confidentiality




--------------------------------------------------------------------------------






20.1(a)
“Confidential Information” shall mean any confidential, proprietary or trade
secret information of a plan, specification, pattern, procedure, design, device,
list concept, policy or compilation relating to the present or planned business
of a Party, which is designated in good faith as Confidential by the Party
supplying the information, whether conveyed orally, electronically, in writing,
through inspection or otherwise. Confidential Information shall include, without
limitation, all information relating to a Party's technology, research and
development, business affairs, and pricing, customer-specific load data that
constitutes a trade secret,

and any information supplied by either of the Parties to the other prior to the
execution of this Agreement.


(b)
General. Each Party will hold in confidence any and all Confidential Information
unless (1) compelled to disclose such information by judicial or administrative
process or other provisions of law or as otherwise provided for in this
Agreement, or (2) to meet obligations imposed by FERC or by a state or other
federal entity or by membership in NERC or ECAR (including other Transmission
Providers). Information required to be disclosed under (b)(1) or (b)(2) above,
does not, by itself, cause any information provided by Local Distribution
Company to Transmission Provider to lose its confidentiality. To the extent it
is necessary for either Party to release or disclose such information to a third
party in order to perform that Party's obligations herein, such Party shall
advise said third party of the confidentiality provisions of this Agreement and
use its best efforts to require said third party to agree in writing to comply
with such provisions. Transmission Provider will develop and file with FERC
standards of conduct relating to the sharing of a market-related Confidential
Information with and by Transmission Provider employees.



(c)
Term: During the term of this Agreement, and for a period of three (3) years
after the expiration or termination of this Agreement, except as otherwise
provided in this Article 20, each Party shall hold in confidence and shall not
disclose to any Person Confidential Information.



(a)
Standard of Care: Each Party shall use at least the same standard of care to
protect Confidential Information it receives as that it uses to protect its own
Confidential Information from unauthorized disclosure, publication or
dissemination.



20.2
Scope: Confidential Information shall not include information that the receiving
Party can demonstrate: (1) is generally available to the public other than as a
result of disclosure by the receiving Party (2) was in the lawful possession of
the receiving Party on a non-confidential basis prior to receiving it from the
disclosing Party; or (3) was supplied to the receiving Party without restriction
by a third party, who, to the Knowledge of the receiving Party, after due
inquiry was under no obligation to the disclosing Party to keep such information
confidential; (4) was independently developed by the receiving Party without
reference to Confidential Information of the disclosing Party; (5) is, or
becomes, publicly known, through no wrongful act or omission of the receiving
Party or breach of this Agreement; or (6) is required, in accordance with
Section 20.1(b) of this Agreement, to be disclosed by any federal or

state government or agency or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this Agreement. Information designated as Confidential
Information will no longer be deemed confidential if the Party that designated
the information as confidential notifies the other Party that it no longer is
confidential.




--------------------------------------------------------------------------------






20.3
Order of Disclosure. If a court or a government agency or entity with the right
power, and apparent authority to do so requests or requires either Party, by
subpoena, oral deposition, interrogatories, requests for production of
documents, administrative order, or otherwise, to disclose Confidential
Information, that Party shall provide the other Party with prompt notice of such
request(s) or requirement(s) so that the other Party may seek an appropriate
protective order or waive compliance with the terms of this Agreement. The
notifying Party shall have no obligation to oppose or object to any attempt to
obtain such production except to the extent requested to do so by the disclosing
Party and at the disclosing Party's expense. If either Party desires to object
or oppose such production, it must do so at its own expense. The disclosing
Party may request a protective order to prevent any Confidential Information
from being made public. Notwithstanding the absence of a protective order or
waiver, the Party may disclose such Confidential Information which, in the
opinion of its counsel, the Party is legally compelled to disclose. Each Party
will use reasonable effort to obtain reliable assurance that confidential
treatment will be accorded any Confidential Information so furnished.



20.4
Use of Information or Documentation. Each Party may utilize information or
documentation furnished by the disclosing Party and subject to Section 20.1 in
any proceeding under Article 26 or in an administrative agency or court of
competent jurisdiction addressing any dispute arising under this Agreement,
subject to a confidentiality agreement with all participants (including, if
applicable, any arbitrator) or a protective order.



20.5
Remedies Regarding Confidentiality. The Parties agree that monetary damages by
themselves will be inadequate to compensate a Party for the other Party's breach
of its obligations under this article. Each Party accordingly agrees that the
other Party is entitled to equitable relief, by way of injunction or otherwise,
if it breaches or threatens to breach its obligations under this article.



ARTICLE 21. Breach, Default and Remedies


21.1
General. A breach of this Agreement (“Breach”) shall occur upon the failure by a
Party to perform or observe a material term or condition of this Agreement. A
default of this Agreement (“Default”) shall occur upon the failure of a Party in
Breach of this Agreement to cure such Breach in accordance with Section 21.4.



21.2
Events of Breach. A Breach of this Agreement shall include:



(a)
The failure to pay any amount when due;



(b)
The failure to comply with any material term or condition of this Agreement,
including but not limited to any material Breach of a representation, warranty
or covenant made in this Agreement;



(c)
A Party's abandonment of its work or the facilities contemplated in this
Agreement;



(d)
If a Party: (1) becomes insolvent; (2) files a voluntary petition in bankruptcy
under any provision of any federal or state bankruptcy law or shall consent to
the filing of any bankruptcy or reorganization petition against it under any
similar law; (3) makes a general assignment for the benefit of its creditors; or
(4) consents to the appointment of a receiver, trustee or liquidator;



(e)
Failure of either Party to provide information or data to the other Party as
required under





--------------------------------------------------------------------------------




this Agreement, provided the Party entitled to the information or data under
this Agreement requires such information or data to satisfy its obligations
under this Agreement.


21.3
Continued Operation. Except as specifically provided in this Agreement, in the
event of a Breach or Default by either Party, the Parties shall continue to
operate and maintain, as applicable, facilities and appurtenances that are
reasonably necessary for the Transmission Provider to operate and maintain the
Transmission System, or the Local Distribution Company to operate and maintain
the Distribution System, in a safe and reliable manner.



21.4
Cure and Default. Upon the occurrence of an event of Breach, the non-Breaching
Party, when it becomes aware of the Breach, shall give written notice of the
Breach to the Breaching Party and to any other Person a Party to this Agreement
identifies in writing to the other Party in advance. Such notice shall set
forth, in reasonable detail, the nature of the Breach, and where known and
applicable, the steps necessary to

cure such Breach. Upon receiving written notice of the Breach hereunder, the
Breaching Party shall have thirty (30) days, to cure such Breach. If the breach
is such that it cannot be cured within thirty (30) days, the Breaching Party
will commence in good faith all steps as are reasonable and appropriate to cure
the Breach within such thirty (30) day time period and thereafter diligently
pursue such action to completion. In the event the Breaching Party fails to cure
the Breach, or to commence reasonable and appropriate steps to cure the Breach,
within thirty (30) days of becoming aware of the Breach, the Breaching Party
will be in Default of the Agreement. In the event of a Default, the
non-Defaulting Party has the right to take whatever action at law or equity as
may be permitted under this Agreement.


21.5
Right to Compel Performance. Notwithstanding the foregoing, upon the occurrence
of an event of Default, the non-Defaulting Party shall be entitled to Commence
an action to require the Defaulting Party to remedy such Default and
specifically perform its duties and obligations hereunder in accordance with the
terms and conditions hereof, and exercise such other rights and remedies as it
may have in equity or at law.



ARTICLE 22. Term


22.1
Term. This Agreement shall become effective as of the Effective Date and shall
continue in full force and effect so long as any Interconnection Point is
connected to the Transmission System, except that it may be terminated by mutual
agreement of the Parties.



22.2
Material Adverse Change.



(a)
In the event of a material change in law or regulation that adversely affects,
or may reasonably be expected to adversely affect, either Party's performance
under this Agreement, including but not limited to the following:



(i)
this Agreement is not accepted for filing by the FERC without material
modification or condition;



(ii)
NERC or ECAR prevents, in whole or in part, either Party from performing any
provision of this Agreement in accordance with its terms; or



(iii)
The FERC, the United States Congress, any state, or any federal or state
regulatory agency or commission implements any change in any law, regulation,
rule or practice which





--------------------------------------------------------------------------------




materially affects or is reasonably expected to materially affect either Party's
ability to perform under this Agreement.


The Parties will negotiate in good faith any amendment or amendments to the
Agreement necessary to adapt the terms of this Agreement to such change in law
or regulation, and the Transmission Provider shall file such amendment or
amendments with FERC.


(b)
If the Parties are unable to reach agreement on any such amendments, then the
Parties shall continue to perform under this Agreement to the maximum extent
possible, taking all reasonable steps to mitigate any adverse effect on each
other resulting from the Event. If the Parties are unable to reach agreement on
any such amendments, Transmission Provider shall have the right to make a
unilateral filing with FERC to modify this Agreement pursuant to Section 205 of
the Federal Power Act and Local Distribution Company shall have the right to
make a unilateral filing with FERC to modify this Agreement pursuant to Section
206 of the Federal Power Act. Each Party shall have the right to protest any
such filing by the other Party and to participate fully in any proceeding before
FERC.



22.3
Survival. The applicable provisions of this Agreement shall continue in effect
after expiration, cancellation or termination hereof to the extent necessary to
provide for final billings, billing adjustments and the determination and
enforcement of liability and indemnification obligations arising from acts or
events that occurred while this Agreement was in effect.



ARTICLE 23. Assignment/Change in Corporate Identity


23.1
Transmission Provider Assignment Rights. Transmission Provider may not assign
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written consent of Local Distribution Company, which consent shall not
be unreasonably withheld; provided however, that Transmission Provider may
assign this Agreement or any of its rights or obligations hereunder without the
prior consent of Local Distribution Company and may assign this Agreement to any
entity(ies) in connection with a merger, consolidation, or reorganization,
provided that the surviving entity(ies) or assignee owns the Transmission
System, agrees in writing to be bound by all the obligations and duties of
Transmission Provider provided for in this Agreement and the assignee's
creditworthiness is equal to or higher than that of Transmission Provider.



23.2
Local Distribution Company Assignment Rights. Local Distribution Company may not
assign this Agreement or any of its rights, interests or obligations hereunder
without the prior written consent of Transmission Provider, which consent shall
not be unreasonably withheld; provided however, that Local Distribution Company
may, without the consent of Transmission Provider, and by providing prior
reasonable notice under the circumstances to Transmission Provider, assign, this
Agreement to any entity(ies) in connection with a merger, consolidation, or
reorganization, provided that the surviving entity(ies) or assignee owns the
Local Distribution Company, agrees in writing to be bound by all the obligations
and duties of Local Distribution Company provided for in this Agreement and the
assignee's creditworthiness is equal to or higher than that of Local
Distribution Company.



23.3
Assigning Party to Remain Responsible. Any assignments authorized as provided
for in this article will not operate to relieve the Party assigning this
Agreement or any of its rights, interests or obligations hereunder of the
responsibility of full compliance with the requirements of this Agreement unless
(a) the other Party consents, such consent not to be unreasonably withheld,





--------------------------------------------------------------------------------




and (b) the assignee agrees in writing to be bound by all of the obligations and
duties of the assigning Party provided for in this Agreement.


23.4
This Agreement and all of the provisions hereof are binding upon, and inure to
the benefit of, the Parties and their respective successors and permitted
assigns.



ARTICLE 24. Subcontractors


24.1
Nothing in this Agreement shall prevent the Parties from utilizing the services
of subcontractors as they deem appropriate; provided, however, the Parties agree
that, where applicable, all said subcontractors shall comply with the terms and
conditions of this Agreement.



24.2
Except as provided herein, the creation of any subcontract relationship shall
not relieve the hiring Party of any of its obligations under this Agreement.
Each Party shall be fully responsible to the other Party for the acts and/or
omissions of any subcontractor it hires as if no subcontract had been made. Any
obligation imposed by this Agreement upon the Parties, where applicable, shall
be equally binding upon and shall be construed as having application to any
subcontractor.



24.3
No subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement.



24.4
The obligations under this Article 26 shall not be limited in any way by any
limitation on subcontractor's insurance.



24.5
Each Party shall require its subcontractors to comply with all federal and state
laws regarding insurance requirements and shall maintain standard and ordinary
insurance coverages.



ARTICLE 25. Dispute Resolution


Any dispute between the parties arising out of or relating to this Contract or
the breach thereof shall be brought to the Administrative Committee. If the
Administrative Committee can resolve the dispute, such resolution shall be
reported in writing to and shall be binding upon the Parties. If the
Administrative Committee cannot resolve the dispute within a reasonable time,
the senior officer of Local Distribution Company or the senior officer of
Transmission Provider may, by written notice to the senior officer of the other
Party and the members of the Administrative Committee, withdraw the matter from
consideration by the Administrative Committee and submit the same for resolution
to the senior officers of the Parties. If the senior officers of the Parties
agree to a resolution of the matter, such resolution shall be reported in
writing to, and shall be binding upon, the Parties; but if said senior officers
fail to resolve the matter within five (5) Business Days after its submission to
them, then the Parties agree to try in good faith to settle the dispute by
mediation administered by the American Arbitration Association under its
Commercial Mediation Rules before resorting to litigation.


ARTICLE 26. Miscellaneous Provisions


26.1
This Agreement shall constitute the entire Agreement between the Parties hereto
relating to the subject matter hereof. In all other respects, special contracts
or superseding rate schedules shall govern Transmission Provider's transmission
service to Local Distribution Company.



26.2
No failure or delay on the part of Transmission Provider or Local Distribution
Company in exercising any of its rights under this Agreement, no partial
exercise by either Party of any of its rights under this Agreement, and no
course of dealing between the Parties shall constitute a waiver





--------------------------------------------------------------------------------




of the rights of either Party under this Agreement. Any waiver shall be
effective only by a written instrument signed by the Party granting such waiver,
and such shall not operate as a waiver of, or estoppel with respect to, any
subsequent failure to comply therewith.


26.3
Nothing in this Agreement, express or implied, is intended to confer on any
other Person except the Parties hereto any rights, interests, obligations or
remedies hereunder.



26.4
In the event that any clause or provision of this Agreement or any part hereof
shall be held to be invalid, void, or unenforceable by any court or Governmental
Authority of competent jurisdiction, said holding or action shall be strictly
construed and shall not affect the validity or effect of any other provision
hereof, and the Parties shall endeavor in good faith to replace such invalid or
unenforceable provisions with a valid and enforceable provision which achieves
the purposes intended by the Parties to the greatest extent permitted by law.



26.5
The article and section headings herein are inserted for convenience only and
are not to be construed as part of the terms hereof or used in the
interpretation of this Agreement.



26.6
In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of authorship of any of the provisions of this Agreement. Any reference
to any federal, state, local, or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” in this Agreement shall mean including
without limitation.



26.7
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.



26.8
Each Party shall act as an independent contractor with respect to the provision
of services hereunder.





IN WITNESS WHEREOF, Transmission Provider and Local Distribution Company have
caused this instrument to be executed by their duly authorized representatives
as of the day and year first above written.


CONSUMERS ENERGY COMPANY




By: _/s/ Garrick J. Rochow ________________
Name: Garrick J. Rochow
Title:     Vice President of Energy Delivery




MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC


By: ITC Holdings Corp., its manager






By: _/s/ Gregory Ioanidis____________________
Name: Gregory Ioanidis
Title:     Vice President




--------------------------------------------------------------------------------






EXHIBIT 1 - Interconnection Points (Substations) Addendum 7, Final 11/28/12


Substation


1
Abbe

2
Acme (04/10)

3
Alcona

4
Alder Creek

5
Alger

6
Algoma

7
Alma

8
Almeda

9
Alpena

10
Alpine

11
Amber

12
American Bumper

13
Arthur (06/06)

14
Aubil Lake

15
Backus

16
Bagley

17
Bangor

18
Baraga (12/07)

19
Bard Road

20
Barnum Creek

21
Barry

22
Bass Creek

23
Batavia

24
Bay Road

25
Bayberry

26
Beals Road

27
Becker

28
Beecher

29
Begole

30
Bell Road

31
Bennington

32
Beveridge

33
Bilmar

34
Bingham

35
Birchwood (06/12)

36
Black River

37
Blackman

38
Blackstone

39
Blinton

40
Blue Water

41
Bluegrass

42
Boardman

43
Boxboard

44
Bricker





--------------------------------------------------------------------------------




45
Brickyard

46
Briggs & Stratton

47
Broadmoor

48
Bronco

49
Broughwell

50
Buck Creek

51
Bullock

52
Busch Road (02/08)

53
Calhoun

54
Camelot Lake

55
Campbell 138

56
Canal

57
Cannon

58
Carpenter Rd (08/06)

59
Carter

60
Cedar Springs

61
Cement City

62
Chase

63
Cheesman

64
Chicago

65
Churchill

66
Clare

67
Claremont

68
Clearwater

69
Cleveland

70
Club

71
Cobb

72
Cochran

73
Cole Creek

74
Colony Farm

75
Convis

76
Cork Street

77
Cornell

78
Cottage Grove

79
Covert

80
Cowan Lake

81
Crahen (10/07)

82
Croton

83
David

84
Dean Road

85
Deja

86
Delaney

87
Delhi

88
Denso Jackson

89
Derby

90
Discovery Way (04/11)

91
Dorr Corners

92
Dort

93
Dow Corning





--------------------------------------------------------------------------------




94
Dowling

95
Drake Road

96
Duffield Rd

97
Dupont

98
Duquite

99
Dutton

100
East Paris

101
East Tawas

102
Easton

103
Edenville

104
Ellis

105
Emmet

106
Englishville

107
Eureka

108
Farr Road

109
Felch Road

110
Filer City

111
Fillmore

112
Forty Fourth Street

113
Foundry

114
Four Mile

115
Gaines (05/06)

116
Gallagher

117
Garfield

118
Gaylord

119
Geddes (04/08)

120
Gleaner

121
Grand Blanc BOC

122
Gray Road (04/10)

123
Greenwood

124
Grey Iron

125
Grodi Road

126
Grout

127
Hackett

128
Hagadorn

129
Hager Park

130
Halsey

131
Haring

132
Harvard Lake (06/09)

133
Hazelwood

134
Hemphill

135
Hendershot

136
Higgins

137
Hillman Cogen

138
Hodenpyl

139
Holland Road

140
Hotchkiss

141
HSC

142
Hubbard Lake (12/07)





--------------------------------------------------------------------------------




143
Hubbardston Road (06/10)

144
Hudsonville

145
Hughes Road

146
Hull Street

147
Iosco

148
Island Road

149
Jamestown

150
Karn 138

151
Kentwood

152
Keystone

153
Kinderhook (05/07)

154
Kipp Road

155
Kraft

156
Lafayette

157
Laundra (05/07)

158
Lawndale

159
Layton

160
Leoni

161
Letts Road

162
Lewiston

163
Lindbergh

164
Livingston Peaker

165
Lovejoy

166
Ludington

167
Malleable (decomm 10/07)

168
Manlius

169
Marquette

170
McGulpin

171
MCV

172
Meadowbrooke

173
Mecosta

174
Michigan    

175
Michigan Power (MPLP)

176
Milham

177
Mio

178
Monitor

179
Moore Road

180
Morrow

181
Mullins

182
Neff Road

183
Nineteen Mile Road

184
North Belding

185
North Corunna

186
Northern Fibre

187
Nugent Sand

188
Oakland

189
Oceana

190
Orr Road (03/09)

191
Packard





--------------------------------------------------------------------------------




192
Palisades

193
Parkville (08/12)

194
Parr Road

195
Parshallville

196
Pasadena

197
Pavilion

198
Pearline (06/11)

199
Pettis Road

200
Pigeon River/Rondo

201
Pingree (10/08)

202
Piston Ring

203
Plaster Creek

204
Plum (07/10)

205
Plymouth Street

206
Plywood

207
Port Calcite

208
Port Sheldon

209
Porter

210
Portsmouth

211
Price Road (09/07)

212
Progress Street

213
Race Street

214
Raisin

215
Ransom

216
Ratigan (CWIP)

217
Renaissance

218
Rice Creek

219
Riggsville

220
Rivertown

221
Riverview

222
Rockport/Presque Isle

223
Roedel Road

224
Rogue River (06/07)

225
Saginaw River

226
Samaria

227
Sanderson

228
Savidge

229
Scott Lake

230
Seamless East/Seamless

231
Simpson (08/12)

232
Sonoma (05/06)

233
Spaulding

234
Spruce Road

235
Stacey

236
Stamping Plant

237
Sternberg Road (05/11)

238
Steelcase

239
Stonegate

240
Stover





--------------------------------------------------------------------------------




241
Stronach

242
Summerton

243
Thetford 138

244
Tihart

245
Tinsman

246
Tippy

247
Titus Lake

248
Trillium (06/07)

249
Trowbridge

250
Twelfth Street

251
Twilight

252
Twining

253
Upjohn

254
Van Atta

255
Van Buren (06/08)

256
Vanderbilt

257
Vernon

258
Verona

259
Vevay

260
Viking Lincoln

261
Vrooman

262
Wackerly

263
Warner

264
Warren

265
Washtenaw

266
Wayland

267
Weadock

268
Wealthy Street

269
West Fenton (05/07)

270
Wexford

271
White Lake

272
White Road

273
Whiting

274
Whittemore

275
Willard

276
Withey Lake (05/06)

277
Zeeland







Changes, relative to previous revisions (addendums), are shown in bold type.


New interconnections have (month/year) in-service date after substation name if
their in-service date was after May of 2002.


Note, this list of substations is not necessarily a list of the true points of
facility ownership change between the Transmission Provider and the Local
Distribution Company. This also is not a complete listing of all Local
Distribution Company substations that have a 138 kV high-side supply voltage






--------------------------------------------------------------------------------




EXHIBIT 2 - Contact Information For Local Distribution Company's
Representatives and Transmission
Provider's Representatives


Local Distribution Company


Consumers Energy Company
4000 Clay Ave SW, PO Box 201
Grand Rapids, MI 49501-0201


Attn: Executive Manager of System Planning and Control


Transmission Provider


Michigan Electric Transmission Company, LLC:
27175 Energy Way
Novi, MI 48377


Attn: Legal Department - Contracts
EXHIBIT 3


SPECIAL MANUFACTURING CONTRACTS INFLUENCED BY TRANSMISSON SYSTEM
 
CUSTOMER
 
SUBSTATION
 
PAYMENT PER DISRUPTION EVENT
 
 
 
 
INTERRUPTION
 
VOLTAGE SAG
 
GM
 
BUICK STEWART
 
$150,000
 
NOT APPLICABLE
 
 
MALLEABLE
 
$150,000
 
NOT APPLICABLE
 
 
FLORENCE ST.
 
$150,000
 
NOT APPLICABLE
 
 
GRAND BLANC BOC
 
$100,000
 
NOT APPLICABLE
 
 
GREY IRON
 
$150,000
 
NOT APPLICABLE
 
 
STAMPING PLANT
 
$100,000
 
NOT APPLICABLE
 
DELPHI
 
HOLLAND RD.
 
$150,000
 
NOT APPLICABLE
 
 NOTES FOR GM & DELPHI:
 
1. NO PAYMENTS FOR VOLTAGE AGS.
 
 
 
 
 
2. CUMULATIVE ANNUAL PAYMENT IS CAPPED AT $3,000,000.
 
 
 
3. INITIAL TERM OF GM AND DELPHI CONTRACTS EXPIRE IN 2005.
 
 
 
4. CONTRACTS MAY BE EXTENDED TO 2010 BY MUTUAL AGREEMENT.
 
 
 
 
 
 
 
 
 EVENT #





--------------------------------------------------------------------------------




DOW CORNING
CARTER
 
($15,000
 
$(15,000)
 
no events
 
 
 
$15,000
 
—
 
1st /yr
 
 
 
$15,000
 
$15,000
 
2nd/yr
 
 
 
$55,000
 
NOT APPLICABLE
 
3rd/yr
 
DOW CORNING
DOW CORNING
 
        ($25,000
 
$(25,000)
 
no events
 
 
 
$25,000
 
—
 
1st /yr
 
 
 
$35,000
 
$25,000
 
2nd/yr
 
 
 
$105,000
 
NOT APPLICABLE
 
3rd/yr
 
HEMLOCK
HSC
 
        ($40,000
 
$(20,000)
 
no events
SEMICONDUCTOR
 
$40,000
 
—
 
1st /yr
 
 
 
 
$60,000
 
$20,000
 
2nd/yr
 
 
 
 
$150,000
 
NOT APPLICABLE
 
3rd/yr
 
HEMLOCK
SILICON
 
NOT APPLICABLE
 
$(15,000)
 
no events
SEMICONDUCTOR
 
NOT APPLICABLE
 
—
 
1st /yr
 
 
 
NOT APPLICABLE
 
—
 
2nd/yr
 
 
 
NOT APPLICABLE
 
—
 
3rd/yr
 
 
 
NOT APPLICABLE
 
$15,000
 
4th/yr
 
NOTES FOR DOW CORNING & HEMLOCK SEMICONDUCTOR:
 
1. IF NO EVENTS IN A YEAR, PAYMENT IS MADE TO CONSUMERS.
 
2. MAXIMUM # OF PAYABLE EVENTS/YR IS 3 FOR INTERRUPTIONS & 1 FOR SAGS.
 
3. WEATHER RELATED EVENTS ARE NOT PAYABLE.



EXHIBIT 4 - Metering Specifications


Performance criteria:


1.
Meters shall meet or exceed the latest version of ANSI C12.16 (Standard for
Solid State Electricity Meters) specifications for solid state metering.



2.
Current transformers used for metering shall meet or exceed an accuracy class of
0.3%. Secondary connected burdens shall not exceed rated burden of any current
transformer. Current transformers shall comply with most current applicable ANSI
Standards including C57.13 (IEEE Standard Requirements for Instrument
Transformers) and C12.11 (Instrument Transformers for Revenue Metering 10 kV BIL
through 350 kV BIL). Meter installations shall comply with manufacturer's
accuracy and burden class information on the nameplate of each device.





--------------------------------------------------------------------------------






3.
Voltage transformers used for metering shall meet or exceed an accuracy class of
0.3%. Secondary connected burdens shall not exceed rated burden of any voltage
transformer. Voltage transformers shall comply with most current applicable ANSI
Standards including C57.13 (IEEE Standard Requirements for Instrument
Transformers), and C12.11 (Instrument Transformers for Revenue Metering 10 kV
BIL through 350 kV BIL). Meter installations shall comply with manufacturer's
accuracy and burden class information on the nameplate of each device.



4.
PT secondary circuits shall have a disconnect switch installed which provides a
visible air gap for worker safety, and which allows for attachment of a
protective safety tag.



EXHIBIT 5
Addendum 5 - Final 11/28/12


For ownership changes since August 7, 2007, refer to the drawings in each
Party's Drawing Management System (DMS), as discussed in Section 3.2 of this
Agreement.


The WDs of the following substations have been revised since the last update of
11/28/11 (Addendum 4):


Consumers Energy (CE)    Michigan Electric Transmission Company (METC)
Alma                    Bullock
Batavia                Claremont
Beecher                Cobb
Bullock                Cornell
Claremont                McGulpin
Cobb Plant                Tippy
Cornell                    Twining
Croton                    Verona
Delhi                    Whiting
Emmet
Four Mile
Gaylord
Lawndale
McGulpin
Moore Road
Morrow
Riverview
Saginaw River
Spaulding
Stover
Tippy
Twining
Verona
Weadock
Wealthy Street
Wexford
Whiting








--------------------------------------------------------------------------------




























EXHIBIT 6 - Jointly Owned Assets Ownership by Percent of Major Equipment
Addendum 7 - Final 11/28/12


Substations
Jointly Owned Assets
 Percentage Split by Major Equipment Count



Substation Name
Distribution
Transmission
Generation Owned by Local Distribution Company
Third-Party Assets
Last Revision Date
Alma
66.67


33.33


 
 
10/24/2003
Bard Road
41.67


58.33


 
 
6/10/2010
Batavia
63.64


36.36


 
 
10/24/2003
Beals Road
84.62


15.38


 
 
6/10/2010
Beecher
82.50


17.50


 
 
11/28/2011
Bingham
90.91


9.09


 
 
11/28/2011
Black River
66.67


25.93


 
7.40


11/28/2011
Blackstone
70.83


29.17


 
 
11/28/2011
Bullock
76.00


24.00


 
 
11/20/2008
Claremont
68.00


32.00


 
 
5/1/2002
Cobb Plant
47.22


25.00


27.78


 
5/1/2002
Cornell
66.67


33.33


 
 
11/28/2011
Croton
54.54


31.82


 
 
6/10/2010
Delhi
61.90


38.10


 
 
10/24/2003
Dort2
68.18


31.82


13.64


 
11/28/2011
Emmet
92.31


7.69


 
 
5/1/2002
Eureka
88.89


11.11


 
 
6/10/2010
Felch Road
83.33


16.67


 
 
3/31/2006
Four Mile
73.33


26.67


 
 
3/16/2006
Gaylord
44.44


44.44


11.12


 
11/20/2008
Halsey
76.92


23.08


 
 
10/24/2003
Hemphill
64.29


35.71


 
 
11/28/2011
HSC
33.33


66.67


 
 
11/28/2011
Iosco
83.33


16.67


 
 
5/30/2007
Lawndale
70.59


29.41


 
 
11/28/2012
Marquette
62.5


37.50


 
 
11/28/2012





--------------------------------------------------------------------------------




McGulpin
55.56


44.44


 
 
11/28/2011
Mecosta
86.67


13.33


 
 
11/28/2011
Milham
70.59


29.41


 
 
11/28/2012
Moore Road3
64.65


10.00


 
25.35


8/7/2007
Morrow1
63.33


30.00


6.67


 
11/28/2012
North Belding
66.67


33.33


 
 
10/24/2003
Oakland
87.50


12.50


 
 
10/24/2003
Ransom
88.89


11.11


 
 
1/5/2005
Rice Creek
92.86


7.14


 
 
10/24/2003
Riggsville
75.00


25.00


 
 
11/20/2008
Riverview
93.75


6.25


 
 
10/24/2003
Saginaw River
42.86


57.14


 
 
11/28/2012
Spaulding
60.00


40.00


 
 
3/31/2006
Stover
85.71


14.29


 
 
11/20/2008
Stronach2
66.67


33.33


 
 
5/24/2004
Tihart
66.67


33.33


 
 
11/28/2012
Tippy
33.33


66.67


 
 
11/13/2002
Twining
76.92


23.08


 
 
5/1/2002
Verona
60.87


39.13


 
 
3/31/2006
Weadock
35.14


24.32


40.54


 
3/16/2006
Wealthy Street
86.11


13.89


 
 
3/16/2006
Wexford
92.86


7.14


 
 
11/28/2011
White Lake
81.25


18.75


 
 
10/24/2003
Whiting
31.58


31.58


36.84


 
8/7/2007







